

Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
 
 
 
 
 
 
AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENT
AGREEMENT
 
By and Between
 
 
 
AVENTIS PHARMACEUTICALS INC.
 
 
 
and
 
 
 
REGENERON PHARMACEUTICALS, INC.
 
 
 
Dated as of November 10, 2009
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

      Page   ARTICLE 1   DEFINITIONS   ARTICLE 2   DISCOVERY PROGRAM   2.1
Discovery Program 11 2.2 Term of the Discovery Program 12 2.3 Discovery Plans 12
2.4 Target List 13 2.5 Commercially Reasonable Efforts; Compliance with Laws 14
2.6 Exchange of Information 15 2.7 Further Assurances and Transaction Approvals
15 2.8   Exclusive Discovery Program 15 2.9 Tail Period 18 2.10 Research
Licenses; Licenses Generally 18 2.11 Immunoconjugates 18 2.12 Sanofi Target
Licenses 18 2.13 Non-Exclusive License to Sanofi 18 2.14 Invention Assignment 19
2.15 Supply of VelociGene® Mice 19 2.16 Option for VelocImmune License 19 2.17
Option for Additional Technologies 19 2.18 Third Party Platform Licenses 19  
ARTICLE 3   JOINT RESEARCH COMMITTEE   3.1 The Joint Research Committee 19 3.2
Alliance Management 21 3.3 Resolution of Governance Matters 21 3.4 Obligations
of the Parties and their Affiliates 22   ARTICLE 4   PAYMENTS   4.1 Upfront
Payment; Reimbursement Payments for Manufacturing Expansion 22


i
 

--------------------------------------------------------------------------------




4.2       Discovery Program Costs 23 4.3 Reports and Discovery Program Cost
Payments 24 4.4 ****************** Opt-in Payment 24 4.5 Royalty Payments for
Royalty Products 24 4.6 Royalty Term and Reporting 25 4.7   Payment Method and
Currency 25 4.8 Late Payments 25 4.9 Taxes 26 4.10 Special Adjustment 26  
ARTICLE 5   OPT-IN RIGHTS TO LICENSE PRODUCT CANDIDATES   5.1 Opt-In Rights to
License Product Candidates 26 5.2 Process for Opt-In Rights 27 5.3 Initial
Development Plan 27 5.4 Opt-In Exercise 27 5.5 Dll4 and REGN 88 27 5.6 Refused
Candidates 27   ARTICLE 6   NEWLY CREATED INVENTIONS   6.1 Ownership of Newly
Created Intellectual Property 28 6.2 Prosecution and Maintenance of Patent
Rights 30 6.3 Third Party Claims 31   ARTICLE 7   BOOKS, RECORDS AND
INSPECTIONS; AUDITS AND ADJUSTMENTS   7.1 Books and Records 32 7.2 Audits and
Adjustments 32 7.3 IAS/IFRS/GAAP 32   ARTICLE 8   REPRESENTATIONS, WARRANTIES
AND COVENANTS   8.1 Joint Representations and Warranties 33 8.2 Knowledge of
Pending or Threatened Litigation 33 8.3 Additional Regeneron Representations,
Warranties and Covenants 33 8.4 Disclaimer of Warranties 34


ii
 

--------------------------------------------------------------------------------




ARTICLE 9   CONFIDENTIALITY         9.1 Confidential Information 35 9.2  
Injunctive Relief 36 9.3 Publications 36 9.4 Disclosures Concerning this
Agreement 37   ARTICLE 10   INDEMNITY   10.1 Indemnity and Insurance 38 10.2
Indemnity Procedure 38   ARTICLE 11   FORCE MAJEURE   ARTICLE 12   TERM AND
TERMINATION   12.1 Term 40 12.2 Termination For Material Breach 40 12.3
Termination for Insolvency 41 12.4 Termination for Breach of Standstill 41 12.5
Termination for Breach of License and Collaboration Agreement 42 12.6 Effect of
Termination by Sanofi for Breach 42 12.7 Effect of Termination by Regeneron for
Breach 43 12.8 Survival of Obligations 43 12.9 Return of Confidential
Information 44 12.10 Special Damages 44 12.11 Termination by Sanofi At Will 44  
ARTICLE 13   ARBITRATION   13.1 Binding Arbitration 45   ARTICLE 14  
MISCELLANEOUS   14.1 Governing Law; Submission to Jurisdiction 46 14.2 Waiver 46


iii
 

--------------------------------------------------------------------------------




14.3       Notices 46 14.4 Entire Agreement 47 14.5 Amendments 47 14.6
Interpretation 47 14.7 Severability 47 14.8 Assignment 47 14.9 Successors and
Assigns 48 14.10 Affiliates 48 14.11 Counterparts 48 14.12   Third Party
Beneficiaries 48 14.13 Relationship of the Parties 48 14.14 Limitation of
Damages 49 14.15 Non-Solicitation 49 14.16 No Strict Construction 49


iv
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENT
AGREEMENT
 
     THIS AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENT AGREEMENT
(“Agreement”), dated as of November 10, 2009 (the “Effective Date”), is by and
between AVENTIS PHARMACEUTICALS INC. (“Sanofi”), a corporation organized under
the laws of Delaware, having a principal place of business at 55 Corporate
Drive, Bridgewater, New Jersey 08807, an indirect wholly owned subsidiary of
Sanofi-Aventis, a company organized under the laws of France with its principal
headquarters at 174, avenue de France, 75103 Paris, France (“Sanofi Parent”),
and REGENERON PHARMACEUTICALS, INC., a corporation organized under the laws of
New York and having a principal place of business at 777 Old Saw Mill River
Road, Tarrytown, New York 10591, USA (“Regeneron”) (with each of Sanofi and
Regeneron referred to herein individually as a “Party” and collectively as the
“Parties”).
 
     WHEREAS, Sanofi and Regeneron are parties to a Discovery and Preclinical
Development Agreement dated as of November 28, 2007 (the “Original Agreement”);
and
 
     WHEREAS, the Parties have undertaken a broad therapeutic antibody discovery
and development program under the Original Agreement with the objective of
identifying and validating potential drug discovery targets for the purpose of
discovering fully human monoclonal antibody product candidates against those
targets using Regeneron’s proprietary VelocImmune® and related suite of
technologies;
 
     WHEREAS, the Parties plan to expand these antibody discovery and
development efforts under the terms set forth in this Agreement; and
 
     WHEREAS, Sanofi is interested in continuing to collaborate with Regeneron
to discover and validate potential drug discovery targets for the purpose of
discovering fully human monoclonal antibody product candidates and to receive an
option to license certain rights to the resulting fully human monoclonal
antibodies under the terms set forth in this Agreement and in the License and
Collaboration Agreement (as further defined in Article 1 below);
 
     WHEREAS, the Parties now desire to amend the Original Agreement in
accordance with Section 14.5 of the Original Agreement and restate the amended
Original Agreement as set forth in this Agreement;
 
     NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 

--------------------------------------------------------------------------------



ARTICLE 1
 
DEFINITIONS
 
     Capitalized terms used in this Agreement, whether used in the singular or
plural, except as expressly set forth herein, shall have the meanings set forth
below:
 
     “Acquired Antibody” shall mean a specific Antibody against a Program Target
in preclinical or clinical development acquired by a Party or its Affiliate from
a Third Party (other than Sanofi Pasteur or Merial Limited in the case of
Sanofi), whether such acquisition is by direct acquisition, by license or
through the acquisition of a Third Party that owns or controls the applicable
Antibody.
 
     “Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by, or is under common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met: (a) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that in the
case of certain entities organized under the laws of certain countries outside
of the United States, the maximum percentage ownership permitted by law for a
foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence, provided
that such foreign investor has the power to direct the management and policies
of such entity. For purposes of this Agreement, in no event shall Sanofi or any
of its Affiliates be deemed Affiliates of Regeneron or any of its Affiliates nor
shall Regeneron or any of its Affiliates be deemed Affiliates of Sanofi or any
of its Affiliates. For purposes of this Agreement, neither Sanofi Pasteur nor
Merial Limited, nor any of their respective subsidiaries or joint ventures,
shall be deemed to be Affiliates of Sanofi or any of its Affiliates.
 
     “Agreement” shall have the meaning set forth in the introductory paragraph,
including all Schedules and Exhibits.
 
     “Alliance Manager” shall have the meaning set forth in Section 3.2.
 
     “Annual Draft Meeting” shall have the meaning set forth in Section 2.4(a).
 
     “Antibody” shall mean**********************************.
 
     “Antibody Discovery Plan” shall have the meaning set forth in Section 2.3.
 
     “Arm” shall mean *************************************.
 
2
 

--------------------------------------------------------------------------------



     “Available Slots” shall mean the difference between****** and the total
number of Program Targets that were on the Rolling Target List the day
immediately preceding the Special JRC Meeting or Annual Draft Meeting, as the
case may be, as described in Section 2.4(a).
 
     “Aventis Collaboration Agreement” shall mean the Collaboration Agreement,
dated as of September 5, 2003, by and between sanofi-aventis US (as successor in
interest to Sanofi) and Regeneron, as amended by the First Amendment, dated as
of December 31, 2004, the Second Amendment, dated as of January 7, 2005, the
Third Amendment, dated as of December 21, 2005, the Fourth Amendment, dated as
of January 31, 2006, and Section 11.2 of the Stock Purchase Agreement, as the
same may be further amended from time to time.
 
     “************” ********************************************.
 
     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which commercial banks in New York, New York, United States or Paris, France
are authorized or required by Law to remain closed.
 
     “Collaboration Objectives” shall have the meaning set forth in Section
2.1(b).
 
     “Commercially Reasonable Efforts” shall mean the carrying out of
obligations or tasks by a Party in a sustained manner using good faith
commercially reasonable and diligent efforts, which efforts shall be consistent
with the exercise of prudent scientific and business judgment in accordance with
the efforts such Party devotes to products or research or development projects
owned by it of similar scientific and commercial potential. Commercially
Reasonable Efforts shall be determined on a Target-by-Target and
Antibody-by-Antibody (including MTCs) basis in view of conditions prevailing at
the time, and evaluated taking into account all relevant factors;
**********************************************.
 
     “Competing Refused Candidate” shall mean any Refused Candidate having the
same Target as a Licensed Product (as long as such Licensed Product is licensed
to Sanofi under the License and Collaboration Agreement at the time the
applicable Product Candidate becomes a Refused Candidate and for the duration of
time for which such Licensed Product is licensed to Sanofi under the License and
Collaboration Agreement).
 
     “Confidential Information” shall have the meaning set forth in Section 9.1.
 
     “Contract Year” shall mean the period beginning on the Original Agreement
Effective Date and ending on December 31, 2008, and each succeeding twelve (12)
month period thereafter during the term of the Discovery Program (except that
the last Contract Year shall end on the effective date of any termination or
expiration of this Agreement).
 
     “Conventional Antibody” shall mean*******************************.
 
     “CPI” shall mean the Consumer Price Index – All Urban Consumers published
by the United States Department of Labor, Bureau of Statistics (or its successor
equivalent index).
 
3
 

--------------------------------------------------------------------------------



     “CPI Adjustment” shall mean the sum of (a) the percentage increase or
decrease, if any, in the CPI for the twelve (12) months ending June 30 of the
Contract Year prior to the Contract Year for which the adjustment is being
made***********************************.
 
     “Damages” shall have the meaning set forth in Section 10.1(a).
 
     “Default Interest Rate” shall have the meaning set forth in Section 4.7.
 
     “Disclosing Party” shall have the meaning set forth in Section 9.1.
 
     “Discovery Expiration Date” shall mean December 31, 2017.
 
     “Discovery Program” shall mean *********************************.
 
     “Discovery Program Costs” shall mean all Out-of-Pocket Costs, FTE Costs and
Manufacturing Costs incurred by Regeneron after the Original Agreement Effective
Date directly in connection with the performance of the Discovery Program (and,
as such costs relate to a particular Licensed Product, ending on the last day of
the month preceding the month in which the Opt-In Notice for such Licensed
Product is received by Regeneron).
 
     “Effective Date” shall have the meaning set forth in the introductory
paragraph.
 
     “**************” *****************************************.
 
     “Excluded Candidates” shall mean Antibodies (including MTCs) against
Excluded Targets.
 
     “Excluded Targets” shall mean (i) Targets set forth in Schedule 2, (ii)
Targets removed from the Rolling Target List pursuant to Section 2.4(b), (iii)
Targets excluded or removed from the Rolling Target List by Sanofi pursuant to
Section 2.4(c), (iv) Targets of Sanofi Divested Antibodies, (v) Targets of
Sanofi Regulatory Divested Antibodies, and (vi) Program Targets that are not
included on the Target List during the Tail Period pursuant to Section 2.9.
 
     “Executive Officers” shall mean the Chief Executive Officer of Regeneron
and the most senior Research and Development Officer of Sanofi Parent, or their
respective designees with equivalent decision-making authority with respect to
matters under this Agreement.
 
     “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.
 
     “Force Majeure” shall have the meaning set forth in Article 11.
 
     “FTE” shall mean a full time equivalent employee (i.e., one fully-committed
or multiple partially-committed employees aggregating to one full-time employee)
employed by Regeneron (or its Affiliate) who performs work under the Discovery
Program, with such commitment of time and effort to constitute one employee
performing such work on a full-time basis, which for purposes hereof shall be
********** per year.
 
4
 

--------------------------------------------------------------------------------



     “FTE Cost” shall mean, for all activities performed under the Discovery
Program, the product of (a) the number of FTEs performing activities under the
Discovery Program and (b) the FTE Rate.
 
     “FTE Rate” shall mean ******** in the Contract Year ending December 31,
2009 and ******* in the Contract Year ending December 31, 2010, such amount to
be adjusted as of January 1, 2011 and annually thereafter by the CPI Adjustment.
 
     “GAAP” shall mean generally accepted accounting principles as applicable in
the United States.
 
     “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body, or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city,
or other political subdivision of any such government or any supranational
organization of which any such country is a member.
 
     “IAS/IFRS” shall mean International Financial Reporting Standards adopted
by the International Accounting Standards Board.
 
     “IFM” shall have the meaning set forth in Section 2.11(d)(ii).
 
     “Immunize” or “Immunization” shall mean the introduction of an antigen to a
Mouse for the purpose of generating Antibodies against a Target.
 
     “Immunized Target List” shall mean and shall reflect those Targets
identified in Schedule 3, together with Targets for which Immunization has begun
under the Discovery Program after the Effective Date.
 
     “Immunoconjugate” shall mean an Antibody (or derivative or fragment
thereof) linked to a cytotoxic or any molecule potentially able to enhance the
therapeutic activity of such Antibody (or derivative or fragment thereof), but
excluding **************************.
 
     “IND” shall mean, with respect to each Product Candidate, an
Investigational New Drug Application filed with the FDA with respect to such
Product Candidate pursuant to 21 C.F.R. § 312 before the commencement of
clinical trials involving such Product Candidate, including all amendments and
supplements to such application, or any equivalent filing with any Regulatory
Authority outside the United States.
 
     “IND Preparation” shall mean all drug development activities in support of
a Lead Candidate or Product Candidate up to the filing of the IND for the Phase
I Clinical Trial, including, but not limited to, assay development, sample
analysis, preclinical toxicology, preclinical pharmacokinetics and
toxicokinetics, pharmacological assessment (if applicable), cell line
development and protein chemistry sciences, formulation development, clinical
trial protocol development, IND drafting and data compilation, and manufacturing
preclinical and clinical supplies.
 
     “Indemnified Party” shall have the meaning set forth in Section 10.2(a).
 
5
 

--------------------------------------------------------------------------------



     “Indemnifying Party” shall have the meaning set forth in Section 10.2(a).
 
     “Initial Development Plan” shall have the meaning set forth in Section 5.3.
 
     “Investor Agreement” shall mean the Investor Agreement, dated as of
December 20, 2007, by and between (a) Sanofi, Sanofi Parent, sanofi-aventis US
LLC, and Sanofi-Aventis Amerique du Nord and (b) Regeneron, as amended as of the
Effective Date, and as the same may be further amended from time to time.
 
     “Joint Research Committee” or “JRC” shall mean the Joint Research Committee
described in Section 3.1(a).
 
     “Joint Inventions” shall have the meaning set forth in Section 6.1(b).
 
     “Joint Patent Rights” shall mean Patent Rights that cover a Joint
Invention.
 
     “Know-How” shall mean, with respect to each Party and its Affiliates, any
and all proprietary technical or scientific information, data, test results,
knowledge, techniques, discoveries, inventions, specifications, designs, trade
secrets, regulatory filings and other information (whether or not patentable or
otherwise protected by trade secret Law) and that are not disclosed or claimed
by such Party’s Patents or Patent Applications.
 
     “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions, and/or ordinances of any Governmental Authority in the
Territory.
 
     “Lead Candidate” shall mean, for any Program Target, each Antibody,
including MTCs, that satisfies the applicable criteria set forth in Schedule 4
and is selected by Regeneron to begin IND Preparation under this Agreement.
 
     “License and Collaboration Agreement” shall mean the Amended and Restated
License and Collaboration Agreement between the Parties, dated as of the date of
this Agreement, the terms of which are incorporated by reference into, and are
part of, this Agreement, as the same may be amended from time to time.
 
     “Licensed Product” shall mean any Product Candidate for which Sanofi has
exercised its Opt-In Rights pursuant to Section 5.4 below.
 
     “Licensed Refused Sanofi Candidate” shall have the meaning set forth in
Section 2.12.
 
     “Manufacturing Cost” shall mean the fully burdened cost (without mark-up)
of manufacturing Product Candidates and Lead Candidates for preclinical
activities and Phase I Clinical Trials (and, if agreed by the Parties other
clinical trials), and the cost for providing dedicated manufacturing capacity
for Lead Candidates and Product Candidates, in each case, as calculated in
accordance with Schedule 5.
 
     “Maximum Annual Discovery Program Costs” shall have the meaning set forth
in Section 4.2.
 
6
 

--------------------------------------------------------------------------------



     “Mice” or “Mouse” shall mean ***********************************.
 
     “Mice-Derived Therapeutic (or Diagnostic) Candidate” or “MTC” shall mean
***************************.
 
     “Modified Clause” shall have the meaning set forth in Section 14.7.
 
     “Net Sales” shall mean the gross amount invoiced for bona fide arms’ length
sales of Royalty Products in the Territory by or on behalf of a Party, or its
Affiliates or sublicensees to Third Parties, less the following deductions,
determined in accordance with IAS/IFRS (or GAAP for the US) consistently
applied:
 
               (a) normal and customary trade, cash, quantity and free-goods
allowances granted and taken directly with respect to sales of such Royalty
Products;
 
               (b) amounts repaid or credited by reason of defects, rejections,
recalls, returns, rebates, allowances and billing errors;
 
               (c) chargebacks and other amounts paid on sale or dispensing of
Royalty Products;
 
               (d) Third Party cash rebates and chargebacks related to sales of
Royalty Products, to the extent allowed;
 
               (e) retroactive price reductions that are actually allowed or
granted;
 
               (f) compulsory refunds, credits and rebates directly related to
the sale of Royalty Products, accrued, paid or deducted pursuant to agreements
(including, but not limited to, managed care agreements) or governmental
regulations;
 
               (g) freight, postage, shipment and insurance costs (or wholesaler
fees in lieu of those costs) and customs duties incurred in delivering Royalty
Products that are separately identified on the invoice or other documentation;
 
               (h) sales taxes, excess duties, or other consumption taxes and
compulsory payments to Governmental Authorities or other governmental charges
imposed on the sale of Royalty Products, which are separately identified on the
invoice or other documentation;
 
               (i) as agreed by the Parties, any other specifically identifiable
costs or charges included in the gross invoiced sales price of such Royalty
Product falling within categories substantially equivalent to those listed above
and ultimately credited to customers or a Governmental Authority or agency
thereof;
 
               (j) invoiced amounts that are written off as uncollectible in
accordance with a Party’s or its Affiliates’ or sublicensees’ respective
accounting principles as applied consistently Net Sales in currency other than
United States Dollars shall be translated into United States Dollars according
to the provisions of Section 4.7 of this Agreement.
 
7
 

--------------------------------------------------------------------------------



Sales between the Parties, or between the Parties and their Affiliates or
sublicensees, for resale, shall be disregarded for purposes of calculating Net
Sales. Any of the items set forth above that would otherwise be deducted from
the invoice price in the calculation of Net Sales but which are separately
charged to, and paid by, Third Parties shall not be deducted from the invoice
price in the calculation of Net Sales. In the case of any sale of a Royalty
Product for consideration other than cash, such as barter or countertrade, Net
Sales shall be calculated on the fair market value of the consideration received
as agreed by the Parties. Solely for purposes of calculating Net Sales, if a
Party or its Affiliates or sublicensee sells such Royalty Products in the form
of a combination product containing any Royalty Product and one or more active
ingredients (whether combined in a single formulation or package, as applicable,
or formulated or packaged separately but sold together for a single price in a
manner consistent with the terms of this Agreement) (a “Combination Product”),
then prior to the first commercial sale of such Combination Product, the Parties
shall agree on the value of each component of such Combination Product and the
appropriate method for accounting for sale of such Combination Product. For the
avoidance of doubt, for the purposes of this Agreement, Immunoconjugates shall
not be deemed Combination Products.
 
     “Original Agreement Effective Date” shall mean November 28, 2007.
 
     “Opt-In Notice” shall have the meaning set forth in Section 5.4.
 
     “Opt-In Period” shall have the meaning set forth in Section 5.4.
 
     “Opt-In Report” shall have the meaning set forth in Section 5.2.
 
     “Opt-In Rights” shall have the meaning set forth in Section 5.1.
 
     “Out-of-Pocket Costs” shall mean costs and expenses paid to Third Parties
(or payable to Third Parties and accrued in accordance with GAAP) by Regeneron
(or its Affiliate) directly in connection with the performance of the Discovery
Program.
 
     “Party” or “Parties” shall have the meaning set forth in the introductory
paragraph.
 
     “Patent Application” shall mean any application for a Patent.
 
     “Patent Rights” shall mean unexpired Patents and Patent Applications.
 
     “Patents” shall mean patents together with all substitutions, divisions,
continuations, continuations-in-part, reissues, reexaminations, extensions,
registrations, patent term adjustments or extensions, supplemental protection
certificates and renewals of any of the foregoing, and all counterparts thereof
in any country in the Territory.
 
     “Person” shall mean and include an individual, partnership, joint venture,
limited liability company, corporation, firm, trust, unincorporated organization
and government or other department or agency thereof.
 
8
 

--------------------------------------------------------------------------------



     “Phase I Clinical Trial” shall mean the first clinical trial of a Product
Candidate following IND Preparation.
 
     “Product Candidate” shall mean any Lead Candidate that substantially
completes IND Preparation and is ready to be offered for license to Sanofi under
the Opt-In Rights.
 
     “Product Patent Rights” shall mean any Patent or Patent Application having
a specification which supports a claim that may be infringed by making, using,
selling, importing or exporting a Lead Candidate or Product Candidate in the
Discovery Program, including, without limitation, any derivatives, fragments,
compositions of matter or uses, thereof.
 
     “Program Targets” shall mean all Targets on the Target List.
 
     “Publishing Party” shall have the meaning set forth in Section 9.3.
 
     “Receiving Party” shall have the meaning set forth in Section 9.1.
 
     “Refused Candidate” shall have the meaning set forth in Section 5.6 (i).
 
     “Regeneron” shall have the meaning set forth in the introductory paragraph.
 
     “Regeneron Indemnitees” shall have the meaning set forth in Section
10.1(a).
 
     “Regeneron Intellectual Property” shall mean the Regeneron Patent Rights
and the Regeneron Know-How.
 
     “Regeneron Know-How” shall mean any and all Know-How as of the Original
Agreement Effective Date or thereafter during the term of the Discovery Program
owned by, licensed to or otherwise held by Regeneron or any of its Affiliates
(other than Sanofi Know-How and Know-How included in Joint Inventions) with the
right to sublicense the same necessary or useful for the performance of the
Discovery Program.
 
     **********************************************.
 
     “Regeneron Patent Rights” shall mean those Patent Rights as of the Original
Agreement Effective Date or thereafter during the term of the Discovery Program
owned by, licensed to or otherwise held by Regeneron or any of its Affiliates
(other than Sanofi Patent Rights and Patent Rights included in Joint Inventions)
with the right to sublicense the same and which include at least one (1) claim
which would be infringed by the research, development, manufacture or use of the
Mice or any Target, Antibody (including any MTC), Lead Candidate or Product
Candidate in the Discovery Program.
 
     “Regeneron Sole Inventions” shall have the meaning set forth in Section
6.1(a).
 
     “Regeneron Target IP” shall mean *************************************.
 
9
 

--------------------------------------------------------------------------------



     “Regulatory Authority” shall mean any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity anywhere in the world with authority over the activities
conducted under the Discovery Program.
 
     “Rolling Target List” shall mean the rolling list of Targets designated for
Immunization under the Discovery Program over a two-Contract Year period, as
initially prepared and thereafter revised in accordance with Section 2.4.
 
     “Royalty Product” shall mean ***********************************.
 
     “Royalty Term” shall have the meaning set forth in Section 4.5.
 
     “Sanofi” shall have the meaning set forth in the introductory paragraph.
 
     “Sanofi Divested Antibody” shall have the meaning set forth in Section
2.8(b)(iii).
 
     “Sanofi Indemnitees” shall have the meaning set forth in Section 10.1(b).
 
     “Sanofi Intellectual Property” shall mean the Sanofi Patent Rights and the
Sanofi Know-How.
 
     “Sanofi Know-How” shall mean any and all Know-How as of the Original
Agreement Effective Date or thereafter during the term of the Discovery Program
(including the Tail Period) owned by, licensed to or otherwise held by Sanofi or
any of its Affiliates (other than Regeneron Know-How and Know-How included in
Joint Inventions) with the right to sublicense the same necessary or useful for
the performance of the Discovery Program.
 
     “Sanofi Patent Rights” shall mean those Patent Rights as of the Original
Agreement Effective Date or thereafter during the term of the Discovery Program
owned by, licensed to or otherwise held by Sanofi or any of its Affiliates
(other than Regeneron Patent Rights and Patent Rights included in Joint
Inventions) with the right to sublicense the same and which include at least one
(1) claim which would be infringed by the research, development, manufacture or
use of the Mice or any Target, Antibody (including any MTC), Lead Candidate or
Product Candidate in the Discovery Program.
 
     “Sanofi Regulatory Divested Antibody” shall have the meaning set forth in
Section 2.8(b)(v).
 
     “Sanofi Sole Inventions” shall have the meaning set forth in Section
6.1(a).
 
     “Sanofi Sole Projects” shall have the meaning set forth in Section
2.8(b)(iii).
 
     “Sanofi Targets” shall have the meaning set forth in Section 2.4.
 
     “Sanofi Target IP” shall mean ************************************.
 
     “Solely Developed Immunoconjugate” shall have the meaning set forth in
Section 2.11(b).
 
     “Special JRC Meeting” shall have the meaning set forth in Section 2.4(a).
 
10
 

--------------------------------------------------------------------------------



     “Stock Purchase Agreement” shall mean the Stock Purchase dated as of the
Original Agreement Effective Date by and between (a) Sanofi, sanofi-aventis US
LLC, and Sanofi-Aventis Amerique du Nord and (b) Regeneron.
 
     “Tail Period” shall have the meaning set forth in Section 2.9.
 
     “Target” shall mean any gene, receptor, ligand, or other molecule (a)
potentially associated with a disease activity, and (b) which potentially has a
biological activity that is modified by direct interaction with an Antibody,
including any MTC, or (c) to which an Antibody, including any MTC, binds,
**********************************.
 
     “Target Discovery Plan” shall have the meaning set forth in Section 2.3.
 
     “Target List” shall mean the list of Targets on the Rolling Target List and
the Immunized Target List, but excluding Excluded Targets.
 
     “Term” shall have the meaning set forth in Section 12.1.
 
     “Territory” shall mean all the countries and territories of the world.
 
     “Third Party” shall mean any Person other than Sanofi or Regeneron or any
Affiliate of either Party.
 
     “Third Party Opportunities” shall have the meaning set forth in Section
2.8(a)(ii).
 
     “Valid Claim” shall mean a claim of an issued and unexpired Patent
(including the term of any patent term extension, supplemental protection
certificate, renewal or other extension) which has not been held unpatentable,
invalid or unenforceable in a final decision of a court or other Government
Authority of competent jurisdiction from which no appeal may be or has been
taken, and which has not been admitted to be invalid or unenforceable through
reissue, reexamination, disclaimer or otherwise.
 
ARTICLE 2
 
DISCOVERY PROGRAM
 
          2.1 Discovery Program. (a) From the Effective Date, the objective of
the Parties during the Discovery Program is for Regeneron to discover, identify
and/or validate Targets from which Regeneron shall select Targets for the
Rolling Target List, generate MTCs (and, if agreed to by the JRC, other
Antibodies) against Program Targets (including Program Targets that are Sanofi
Targets) from which to select Lead Candidates, and develop such Lead Candidates
through IND Preparation to offer to Sanofi for joint development and
commercialization under the terms set forth herein and in the License and
Collaboration Agreement. During the first ten (10) Contract Years, Regeneron
will use Commercially Reasonable Efforts to discover, identify and validate
Targets as part of the Discovery Program. The Parties will select Targets for
the Rolling Target List pursuant to Section 2.4.
*******************************************. Regeneron will use Commercially
Reasonable Efforts to generate MTCs (and if agreed by the JRC, other Antibodies)
against Program Targets and manufacture preclinical and clinical supplies of the
Lead Candidates and Product Candidates for the Discovery Program and Phase 1
Clinical Trials. The JRC will evaluate and prioritize Program Targets. Subject
to the JRC’s prioritization of Program Targets, Sanofi’s Target selection and
exclusion rights under Section 2.4, and the other terms of this Agreement,
Regeneron will have sole responsibility for the design and conduct of all
activities under the Discovery Program, including, without limitation, decisions
relating to initiation and termination of programs and activities, manufacturing
activities, and staffing and resource allocation between different programs and
activities in the Discovery Program. The JRC will also prioritize the
Antibodies, including MTCs, to be further pursued as Lead Candidates, and
Regeneron will commence IND Preparation activities only for those Antibodies,
including MTCs, that meet the applicable criteria set forth in Schedule 4.
Sanofi shall be responsible for completing relevant portions of Schedule 4 for
all Sanofi Targets at the time that such Target is selected for the Rolling
Target List to the extent such information is not available at Regeneron.
Sanofi, through the JRC, will provide consultation and advice to support
Regeneron’s efforts. Neither Regeneron nor Regeneron’s representative on the JRC
shall have the right to discriminate against Sanofi Targets without the
agreement of Sanofi’s representatives on the JRC.
 
11
 

--------------------------------------------------------------------------------



               (b) In addition to the broad objectives of the Parties set forth
in Section 2.1(a), above, commencing from Contract Year 3 (January 1, 2010) and
except as set forth in Section 4.9, the annual objectives of the Discovery
Program for each Contract Year through the Discovery Expiration Date (the
“Collaboration Objectives”) are **********************. Regeneron shall use
Commercially Reasonable Efforts to achieve the Collaboration Objectives. For the
avoidance of doubt, (i) nothing in the preceding sentence shall require
Regeneron to use efforts beyond the FTEs and Out-of-Pocket Costs reimbursed by
Sanofi under this Agreement, and (ii) if Regeneron exercises Commercially
Reasonable Efforts to achieve the Collaboration Objectives, then the failure to
achieve the Collaboration Objectives shall not be considered a breach of this
Agreement.
 
               (c) As part of the Discovery Program, Regeneron may
***********************************************.
 
          2.2 Term of the Discovery Program. The Discovery Program commenced on
the Original Agreement Effective Date and shall end on December 31, 2017 unless
(a) this Agreement is earlier terminated in accordance with Article 12, in which
event the Discovery Program shall end on the effective date of such termination
or (b) extended by Sanofi for the Tail Period pursuant to the terms of Section
2.9 in which event the Discovery Program shall end upon the earlier of the
expiration of the Tail Period or the earlier termination of this Agreement.
 
          2.3 Discovery Plans. Regeneron will annually prepare a “Target
Discovery Plan” and an “Antibody Discovery Plan” for the Discovery Program.
 
               (a) The Target Discovery Plan shall set forth the overall
strategy, plan and goals over the next Contract Year for identifying and
validating Targets from which Regeneron shall choose its Targets for the Rolling
Target List; it being understood that the Target Discovery Plan will not include
information on the identity of Targets that are the subject of Regeneron’s
discovery research activities under the Discovery Program that have not yet been
selected as Program Targets. The Target Discovery Plan will also include an
estimated budget for the portion of the Discovery Program covered by the Target
Discovery Plan for the ensuing Contract Year. Regeneron will submit each Target
Discovery Plan, including the estimated budget, to the JRC for review and
comment. 
 
12
 

--------------------------------------------------------------------------------



               (b) The Antibody Discovery Plan shall set forth the overall
strategy and plans over the next Contract Year for generating Antibodies against
Program Targets, conducting research on Program Targets and Antibodies generated
against Program Targets, and preclinically developing Antibodies under the
Discovery Program through IND Preparation. The Antibody Discovery Plan will also
include an estimated budget for the portion of the Discovery Program covered by
the Antibody Discovery Plan for the ensuing Contract Year. Regeneron will submit
each Antibody Discovery Plan, including the estimated budget, to the JRC for
review and comment. For each Lead Candidate, the Antibody Discovery Plan will
include activities and a planned timeline for IND Preparation. Regeneron shall
consider in good faith comments on the Antibody Discovery Plan from Sanofi’s
representatives on the JRC.
 
               (c) Except for the initial Target Discovery Plan and Antibody
Discovery Plan (which will be provided to the JRC within ninety (90) days of the
Effective Date), Regeneron will present an updated Target Discovery Plan and
Antibody Discovery Plan to the JRC at least two (2) months prior to the end of
each Contract Year.
 
          2.4 Target List.
 
               (a) Subject to the other terms of this Section 2.4, (i) the
Rolling Target List will include up to ************ designated for Immunization
in each two-consecutive Contract Year period, and
******************************** (all such Targets selected by Sanofi for the
Rolling Target List pursuant to this Section 2.4 being referred to as “Sanofi
Targets”). The Parties shall conduct a meeting of the JRC within ten (10)
Business Days of the Effective Date (the “Special JRC Meeting”) to
******************************. The Rolling Target List will be updated on an
annual basis at a meeting of the JRC to be held in January of each Contract
Year, commencing in 2010 and ending in 2017 (the “Annual Draft Meeting”). At
least thirty (30) days prior to the Annual Draft Meeting to be held in 2017,
Regeneron shall provide to Sanofi information on the identity and status of
Targets validated by Regeneron under the Discovery Program that were not
previously selected as Targets on to the Rolling Target List. Targets on the
Rolling Target List are progressed from the Rolling Target List to the Immunized
Target List at commencement of Immunization. Any Targets on the Rolling Target
List which have not progressed to the Immunized Target List during a Contract
Year shall remain on the Rolling Target List, subject to Sections 2.4(b),
2.4(c), and 2.8 below. At each Annual Draft Meeting, the Parties shall select
Targets for the Available Slots to bring the total number of Targets on the
Rolling Target List back to *******. At the Special JRC Meeting and each Annual
Draft Meeting, the Parties shall alternate selecting Targets for the Available
Slots on the Rolling Target List, with Sanofi designating first, Regeneron
second and the process repeating until Sanofi has selected as many Targets as it
desires up to ****************. Regeneron shall designate all Targets for the
Available Slots remaining after Sanofi’s selections pursuant to this Section
2.4(a). For clarity, an Excluded Target cannot be selected onto the Rolling
Target List without the mutual consent of the Parties. All Targets selected by
the Parties for the Rolling Target List pursuant to this Section 2.4 shall be
identified by their HUGO name, if applicable.
 
13
 

--------------------------------------------------------------------------------



               (b) Targets may be removed from the Rolling Target List or
replaced by new Targets at any time prior to Immunization by the mutual written
consent of the Parties. Targets removed (either by removal or replacement) from
the Rolling Target List pursuant to this Section 2.4(b) shall become Excluded
Targets. Each Party shall have the right to select up to
******************************* to be added to the Rolling Target List outside
the applicable Annual Draft Meeting at any time during each Contract Year (such
Party being a “Pre-Selecting Party”). The applicable Pre-Selecting Party shall
be considered to have included the applicable Target(s) onto the Rolling Target
List upon its written notice to the other Party. Unless the Target selected by
the Pre-Selecting Party is excluded or removed from the Rolling Target List
pursuant to Section 2.4(c) or Section 2.8, it shall be considered one of the
Targets selected by the Pre-Selecting Party for the Rolling Target List at the
next scheduled Annual Draft Meeting and the number of Targets the Pre-Selecting
Party may select for the Available Slots at such Annual Draft Meeting shall be
reduced accordingly. In addition, Regeneron shall have the right to replace a
Target removed from the Rolling Target List by Sanofi pursuant to Section 2.8 at
any time during each Contract Year upon written notice to Sanofi.
 
               (c) Sanofi shall have the right to exclude from the Rolling
Target List a Target selected by Regeneron for the Rolling Target List as
provided in Section 2.4(c)(i), and shall have the right to remove a Program
Target from the Target List, as provided in Sections 2.4(c)(ii) and (iii).
 
               (i) Sanofi shall have the right to exclude from the Rolling
Target List a Target selected by Regeneron for the Rolling Target List (a
“Regeneron Selected Target”) if *************.
 
               (ii) ******************************.
 
               (iii) ******************************.
 
               (d) Within sixty (60) days after the end of Contract Year 5
(ending December 31, 2012), the Executive Officers of both Parties may agree
that the maximum percentage of Targets that Sanofi may select for the Rolling
Target List should change *************************. In deciding whether to make
such a change, the Executive Officers shall take into consideration, among other
criteria agreed to by the Executive Officers,
******************************************. If the Executive Officers both agree
to change the maximum percentage of Targets Sanofi may select for the Rolling
Target List, then the Parties will promptly enter into an amendment to this
Agreement solely for the purpose of amending the terms of Section 2.4(a) to
reflect the new agreed upon percentage for each of the remaining Contract Years
for which the Rolling Target List has not been designated.
 
          2.5 Commercially Reasonable Efforts; Compliance with Laws. During the
term of the Discovery Program, Regeneron will use Commercially Reasonable
Efforts to discover and develop Product Candidates to offer for license to
Sanofi pursuant to the Opt-In Rights. Without limiting the foregoing, Regeneron
will use Commercially Reasonable Efforts to identify Lead Candidates and
complete IND Preparation for Lead Candidates in a timely manner during the term
of the Discovery Program. Each Party hereby covenants and agrees to comply with
applicable Laws in performing activities connected with the Discovery Program.
 
14
 

--------------------------------------------------------------------------------



          2.6 Exchange of Information. Regeneron will share information with the
JRC in a timely manner concerning the progress of the Target Discovery Plan and
the Antibody Discovery Plan consistent with Sections 2.3 and 3.1(b). Without
limiting the foregoing, at least five (5) calendar days prior to each regular
quarterly meeting of the JRC, Regeneron will use its Commercially Reasonable
Efforts to provide to Sanofi’s representatives on the JRC a written report (in
electronic form) summarizing the material activities undertaken by Regeneron in
connection with the Target Discovery Plan and the Antibody Discovery Plan,
including information concerning new Program Targets, Lead Candidates and
Product Candidates. Sanofi shall have the right to reasonably request and to
receive in a timely manner clarifications and answers to questions with respect
to such reports (other than with respect to the identity and progress of Targets
in the Target Discovery Plan which are not Program Targets) and any other data
and any other information it reasonably requests with respect to the conduct of
the Target Discovery Plan and the Antibody Discovery Plan.
 
          2.7 Further Assurances and Transaction Approvals. Upon the terms and
subject to the conditions hereof, each of the Parties will use Commercially
Reasonable Efforts to (a) take, or cause to be taken, all actions necessary,
proper or advisable under applicable Laws or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (b) obtain from the
requisite Governmental Authorities any consents, licenses, permits, waivers,
approvals, authorizations, or orders required to be obtained or made in
connection with the authorization, execution, and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement, and (c)
make all necessary filings, and thereafter make any other advisable submissions,
with respect to this Agreement and the transactions contemplated by this
Agreement required under applicable Laws. The Parties will cooperate with each
other in connection with the making of all such filings, including by providing
copies of all such non-confidential documents to the other Party and its
advisors prior to the filing and, if requested, by accepting all reasonable
additions, deletions, or changes suggested in connection therewith. Each Party
will furnish all information required for any applicable or other filing to be
made pursuant to the rules and regulations of any applicable Laws in connection
with the transactions contemplated by this Agreement.
 
          2.8 Exclusive Discovery Program.
 
               (a) Exclusivity.
 
               (i) General. Subject to the other subparagraphs in this Section
2.8, until the end of the Term, neither Party nor any of their respective
Affiliates will either directly, or with any Third Party, work to discover
Antibodies against, or develop or commercialize Antibodies against, Program
Targets in the Territory, except pursuant to this Agreement or the License and
Collaboration Agreement. Furthermore, subject to the other subparagraphs in this
Section 2.8, until the earlier to occur of (A) the Discovery Expiration Date,
and (B) the effective termination of this Agreement, neither Regeneron nor any
of its Affiliates will, either directly or with any Third Party, work to
discover, develop or commercialize Antibodies in the Territory, except pursuant
to this Agreement or the License and Collaboration Agreement. Solely as used in
this Section 2.8(a) and in Section 2.8(b), the terms “develop,” “developing” or
“development” shall mean any and all activities related to Antibody discovery
and Antibody preclinical and clinical development. In the event this Agreement
is terminated early pursuant to Sections 12.2, 12.3, 12.4, 12.5, or 12.11, the
obligations stated in this Section 2.8(a) shall also terminate as of the
effective date of such early termination.
 
15
 

--------------------------------------------------------------------------------



               (ii) Third Party Opportunities. Subject to the other
sub-paragraphs in this Section 2.8, as part of the Discovery Program, the
Parties may evaluate new Targets, Antibodies, and antibody technologies owned or
controlled by Third Parties (“Third Party Opportunities”) to determine whether
such Targets, Antibodies or antibody technologies should be licensed or acquired
by the Parties for the Discovery Program. Should a Party identify such a Third
Party Opportunity that it is interested in acquiring or licensing for inclusion
in the Discovery Program, it shall notify the other Party for consideration and
discussion. If the Parties approve the inclusion of such Third Party Opportunity
in the Discovery Program, the Parties shall decide which Party will license or
otherwise acquire rights to the Third Party Opportunity and include the
applicable Target, Antibody or antibody technology, as the case may be, in the
Discovery Program. *********************************************.
 
               (b) Exclusions.
 
               (i) Excluded Candidates. Each Party (and its Affiliates) shall
have the right to develop and commercialize Excluded Candidates either on its
own or with Third Parties outside the Discovery Program without restriction
under this Agreement; provided that Sanofi shall have no rights under this
Agreement to any Excluded Candidates developed under the Discovery Program.
Regeneron shall have and retain exclusive rights to any such Excluded Candidates
developed in the Discovery Program against such Excluded Target without
restrictions under this Agreement, subject to the royalty obligations set forth
in Section 4.5. Regeneron may continue to develop and commercialize (on its own
or with one or more Third Parties) any such MTCs or other Antibodies (or any
Acquired Antibodies of Regeneron) against Excluded Targets and may practice and
use any Regeneron Intellectual Property, including, without limitation, the
Mice, in connection with the development of Antibodies against Excluded Targets.
 
               (ii) Refused Candidates. Regeneron (and its Affiliates) shall
have the right to develop and commercialize Refused Candidates outside the
Discovery Program as set forth in Section 5.6 below, ********************.
 
16
 

--------------------------------------------------------------------------------



               (iii) Sanofi Acquired Antibodies. Sanofi and its Affiliates shall
have the right to develop and commercialize Acquired Antibodies
**********************, whether such acquisition is by direct acquisition, by
license or through acquisition of a Third Party) (a “Sanofi Acquired Antibody”),
even if such Sanofi Acquired Antibodies are against Program Targets. Sanofi
shall promptly notify Regeneron of any such acquisition or license (including
the identity of the Program Target), and may continue the development of such
Sanofi Acquired Antibody without restriction outside the Discovery Program and
this Agreement. In the event of such an acquisition or license, unless otherwise
agreed to by the Parties, the applicable Program Target shall be considered an
Excluded Target and Sanofi shall no longer have any rights to any Excluded
Candidates against such Excluded Target developed under this Agreement (such
Antibodies being referred to herein as “Sanofi Divested Antibodies”). Regeneron
may develop and commercialize (on its own or with one or more Third Parties) any
Sanofi Divested Antibodies or other Excluded Candidates against such Excluded
Targets, and may practice and use any Regeneron Intellectual Property,
including, without limitation, the Mice, in connection with such activities
without restrictions under this Agreement, subject to the royalty obligations
set forth in Section 4.5. Until the time of IND filing for a Sanofi Divested
Antibody, Regeneron shall have the right to consider development of Sanofi
Divested Antibodies against the applicable Excluded Target as development under
the Discovery Program solely for purposes of seeking reimbursement of Discovery
Program Costs pursuant to Section 4.2.
 
               (iv) Company Acquisitions For clarification, where a Party or its
Affiliate acquires rights to an Acquired Antibody by the acquisition of a Third
Party or part or the whole of its business, the applicable acquiring Party may
as an alternative to any obligations herein, divest such Acquired Antibody (by
sale or license) *********************************.
 
               (v) Regulatory Divestitures. In the event that Sanofi acquires
rights to an Acquired Antibody as a result of its acquisition of a Third Party
and believes, based on the reasonable advice of its outside legal counsel, that
it is required by Law to divest its interest in the Antibodies against a Program
Target, then Sanofi shall have the right to exclude such Program Target from the
Discovery Program, and develop and commercialize such Acquired Antibodies
against such Program Target outside the Discovery Program and the terms of this
Agreement. Sanofi shall no longer have any rights to any Antibodies, including
MTCs, against such Program Target under this Agreement (“Sanofi Regulatory
Divested Antibodies”) ***********************. *************************. Either
Party shall have the right to develop and commercialize Antibodies against
Target(s) of the Sanofi Regulatory Divested Antibodies outside the Discovery
Program and the terms of this Agreement, and Regeneron shall have and retain
exclusive rights to any Antibodies, including MTCs, discovered under the
Discovery Program against such Program Target(s) without restrictions under this
Agreement.
 
               (vi) **********************.
 
               (vii) ***************************************.
 
               (viii) **********************************.
 
17
 

--------------------------------------------------------------------------------



          2.9 Tail Period. At Sanofi’s sole option, upon prior written notice to
Regeneron, such notice to be delivered no later than June 30, 2017 (the “Tail
Period Notice Date”), the term of the Discovery Program may be extended for up
to three (3) additional years (as designated by Sanofi in its notice) (the “Tail
Period”). If Sanofi fails to provide such written notice by the applicable Tail
Period Notice Date, the Discovery Program shall expire on December 31, 2017.
Sanofi shall identify in its written notice the specific Program Targets, Lead
Candidates, and Product Candidates to be included in the Discovery Program
during the Tail Period. All Program Targets not listed in this notice shall be
considered Excluded Targets as of January 1, 2018. Within ninety (90) days of
receipt of Sanofi’s notice, the Parties shall agree on a plan and budget (which
shall be on a cost basis) to perform the activities set forth below and as
requested by Sanofi to be carried out for each Contract Year of the Tail Period.
In the event the Parties do not agree on the commercial reasonableness of such
budget, then such dispute shall be referred to binding arbitration pursuant to
the provisions of Article 13. During the Tail Period, Regeneron will use
Commercially Reasonable Efforts *****************************.
 
          2.10 Research Licenses; Licenses Generally. Each Party hereby grants
to the other Party and its Affiliates a non-exclusive, non-transferable,
worldwide, royalty-free, research license, without the right to sublicense,
under the Regeneron Intellectual Property and the Sanofi Intellectual Property,
respectively, solely to perform the Discovery Program. For the avoidance of
doubt, neither Party shall use the licenses granted in this Section 2.10 for the
benefit, directly or indirectly, of any Third Party. Except as expressly
provided for herein, nothing in this Agreement grants either Party any right,
title or interest in and to the intellectual property rights of the other Party
(either expressly or by implication or estoppel). Except as expressly provided
for in this Section 2.10 or elsewhere in this Agreement, neither Party will be
deemed by this Agreement to have been granted any license or other rights to the
other Party’s Patent Rights or Know-How, either expressly or by implication,
estoppel or otherwise. Upon expiration or earlier termination of the Discovery
Program, the licenses granted in Section 2.10 herein shall automatically
terminate.
 
          2.11 Immunoconjugates. **********************************.
 
          2.12 Sanofi Target Licenses. With respect to any Product Candidate
against a Sanofi Target that becomes a Refused Candidate (“Licensed Refused
Sanofi Candidate”) or any Sanofi Divested Antibody or Sanofi Regulatory Divested
Antibody, Sanofi hereby grants to Regeneron a non-transferable, non-exclusive,
worldwide, royalty-bearing (in accordance with Section 4.4 herein) license, with
the right to sublicense, under the Sanofi Target IP solely to make, have made,
use, sell, offer to sell and import such Licensed Refused Sanofi Candidate,
Sanofi Divested Antibody, or Sanofi Regulatory Divested Antibody, as the case
may be. Where such Licensed Refused Sanofi Candidate is an Immunoconjugate,
*********************.
 
          2.13 Non-Exclusive License to Sanofi. Regeneron hereby grants Sanofi
and its Affiliates a perpetual, worldwide, non-exclusive, non-transferable,
royalty-free license, without the right to sublicense, under Regeneron
Intellectual Property discovered directly in connection with the performance of
the Discovery Program claiming Targets on the Target List and/or methods of use
related to the inhibition or use of such Targets for use by Sanofi and its
Affiliates in connection with the manufacture, use, sale, offer to sell, and
import of small molecule drug and diagnostic products. 
 
18
 

--------------------------------------------------------------------------------



          2.14 Invention Assignment. All of the employees, officers and
consultants of each Party that are supporting the performance of its obligations
under this Agreement shall have executed agreements or have existing obligations
under law requiring, in the case of employees and officers, assignment to such
Party of all inventions made during the course of and as the result of their
association with such Party and, in the case of employees, officers and
consultants, obligating the individual to maintain as confidential such Party’s
Confidential Information which such Party may receive, to the extent required to
support such Party’s obligations under this Agreement.
 
          2.15 Supply of VelociGene® Mice. On August 4, 2008, Regeneron and
sanofi-aventis U.S. Inc. entered into a Mouse Purchase Agreement pursuant to
which Regeneron is using its proprietary technology for the production of
genetically modified mouse embryonic stem cell lines and mice derived from the
corresponding mouse stem cell lines.
 
          2.16 Option for VelocImmune® License. At Sanofi’s request within sixty
(60) days of the Discovery Expiration Date, the Parties shall enter into a
License and Material Transfer Agreement (the “License and MTA”) under which
Regeneron will license VelocImmune to Sanofi. *********************************.
As used in this Section 2.16, VelocImmune shall mean Regeneron’s Mice technology
as previously licensed by Regeneron to Third Parties as of the Effective Date.
The License and MTA shall contain such other customary terms and conditions
consistent with those included in Regeneron’s VelocImmune license agreements
existing as of the Effective Date.
 
          2.17 Option for Additional Technologies. To the extent that Regeneron
decides to license either ****************************** (any such technologies
and Know How being licensed by Regeneron, being referred to as the “Additional
Technologies) to commercial entities, then at Sanofi’s request, during the one
hundred eighty (180) day period following the expiration or earlier termination
of the Discovery Program, the Parties shall enter into a definitive agreement
under which Regeneron will license the applicable Additional Technologies to
Sanofi. The definitive agreement(s) for the Additional Technologies to be
licensed to Sanofi shall contain commercial and other terms and conditions that
are not materially less favorable, when taken as a whole, than those included in
any then-existing license agreements with Third Parties for such Additional
Technologies, if any.
 
          2.18 Third Party Platform Licenses. ******************************.
 
ARTICLE 3
 
JOINT RESEARCH COMMITTEE
 
          3.1 The Joint Research Committee.
 
               (a) Formation, Composition and Membership. The Parties have
established the JRC, which shall consist of at least three (3) senior
representatives appointed by each of Regeneron and Sanofi. Each Party may
replace its Committee members upon written notice to the other Party; provided
that such replacement is of comparable standing and authority within that
Party’s organization as the person he or she is replacing (or is otherwise
reasonably acceptable to the other Party). The JRC will have two (2)
co-chairpersons, one designated by each of Regeneron and Sanofi. 
 
19
 

--------------------------------------------------------------------------------



               (b) Meetings of the JRC. The JRC shall meet at least once every
calendar quarter, unless the JRC co-chairpersons otherwise agree. All JRC
meetings may be conducted by telephone, video-conference or in person as
determined by the JRC co-chairpersons; provided, however, that the JRC shall
meet in person at least once each calendar year, unless the Parties mutually
agree to meet by alternative means. Unless otherwise agreed by the Parties, all
in-person meetings for JRC shall be held on an alternating basis between
Regeneron’s facilities and Sanofi’s facilities. Further, each co-chairperson
shall be entitled to call meetings in addition to the regularly scheduled
quarterly meetings. The co-chairpersons, with the assistance of the Alliance
Managers, shall coordinate activities to prepare and circulate an agenda in
advance of each meeting and prepare and issue draft minutes of each meeting
within fourteen (14) days thereafter and final minutes within thirty (30) days
thereafter, such final minutes to include the updated Target List. With the
consent of the Parties (not to be unreasonably withheld or delayed), a
reasonable number of other representatives of a Party may attend any JRC meeting
as non-voting observers (provided that such additional representatives are under
obligations of confidentiality and non-use applicable to the Confidential
Information of the other Party that are at least as stringent as those set forth
in Article 9 below). Each Party shall be responsible for all of its own
personnel and travel costs and expenses relating to participation in JRC
meetings.
 
               (c) Duties. The JRC shall:
 
               (i) discuss the objectives of the Discovery Program;
 
               (ii) review and comment on the Target Discovery Plan and the
Antibody Discovery Plan;
 
               (iii) exchange and review scientific information and data
relating to the Target List and activities being conducted under, and the
then-current progress of, the Target Discovery Plan and the Antibody Discovery
Plan, and establish processes for the exchange of information relating to the
progress of the activities under the Target Discovery Plan and the Antibody
Discovery Plan (subject to the limitations concerning the identification of
Targets in the Target Discovery Plan as set forth in Section 2.3(a));
 
               (iv) discuss experiments believed by a Party’s representatives on
the JRC to be necessary to properly evaluate Program Targets, Lead Candidates
and Product Candidates;
 
               (v) provide assistance and recommendations on the direction of
the Target Discovery Plan and the Antibody Discovery Plan;
 
               (vi) evaluate and prioritize Program Targets;
 
20
 

--------------------------------------------------------------------------------



               (vii) discuss the use of *************with regard to Program
Targets;
 
               (viii) discuss whether an Antibody, including any MTC, satisfies
the criteria of Lead Candidates attached in Schedule 4;
 
               (ix) review and prioritize Lead Candidates;
 
               (x) maintain the Rolling Target List, Immunized Target List, and
the list of Excluded Targets as provided in this Agreement;
 
               (xi) conduct the Special JRC Meeting and Annual Draft Meetings;
 
               (xii) consider and act upon such other matters as specified in
this Agreement or as otherwise agreed to by the Parties, including, without
limitation, any requests for Sanofi to perform activities under the Discovery
Program costs for which to be treated as Discovery Program Costs in accordance
with the last paragraph of Section 4.2;
 
               (xiii) make any such decisions as are expressly allocated to the
JRC under this Agreement; and
 
At the request of either Party’s representatives to the JRC, conduct ad hoc
meetings in addition to the quarterly meetings of the JRC as reasonably
necessary to coordinate and expedite all decisions made by the JRC.
 
               (d) Decision Making. The JRC shall operate by consensus. The
representatives of each Party shall have collectively one (1) vote on behalf of
such Party; provided that no such vote taken at a meeting shall be valid unless
a representative of each Party is present and participating in the vote.
Notwithstanding the foregoing, each Party, in its sole discretion, by written
notice to the other Party, may choose not to have representatives on the JRC and
leave decisions of the JRC to representatives of the other Party.
 
          3.2 Alliance Management. Each of Sanofi and Regeneron shall appoint a
senior representative who possesses a general understanding of research,
clinical, and regulatory issues to act as its Alliance Manager (“Alliance
Manager”). Each Alliance Manager shall be charged with creating and maintaining
a collaborative work environment between the Parties. Each Alliance Manager will
also be responsible for providing single-point communication for seeking
consensus both internally within the respective Party’s organization and with
the other Party’s organization, including facilitating review of external
corporate communications.
 
          3.3 Resolution of Governance Matters.
 
               (a) Generally. The Parties shall cause their respective
representatives on the JRC to use their Commercially Reasonable Efforts to
resolve all matters presented to them as expeditiously as possible.
 
21
 

--------------------------------------------------------------------------------



               (b) Executive Officers’ Resolution of Disputes. In the event that
the JRC is, after a period of thirty (30) days from the date a matter is
submitted to it for decision, unable to make a decision due to a lack of
required unanimity, or the Parties are unable to agree on the budget for the
Initial Development Plan for a Product Candidate in accordance with Section 5.3
below, either Party may require that the matter be submitted to the Executive
Officers for a joint decision. In such event, the co-chairpersons of the JRC, by
written notice to each Party delivered within five (5) days after receipt of the
notice from a Party pursuant to the immediately preceding sentence, shall
formally request that the dispute be resolved by the Executive Officers,
specifying the nature of the dispute with sufficient specificity to permit
adequate consideration by such Executive Officers. The Executive Officers shall
diligently and in good faith, attempt to resolve the referred dispute within
thirty (30) days of receiving such written notification or such longer period of
time as the Executive Officers may agree in writing. Regeneron’s Executive
Officer shall have the deciding vote over all matters referred to the Executive
Officers by the JRC, other than (i) matters related to the commercial
reasonableness of the budget for the Initial Development Plan for a Product
Candidate which shall be resolved in accordance with Section 13.1 below should
the Executive Officers fail to resolve such matter, (ii) decisions concerning
whether Sanofi shall perform any activities under the Discovery Program, which
shall require a joint decision of both Parties’ Executive Officers, (iii) any
decision of the Executive Officers pursuant to Section 2.4(d), and (iv) any
decision of the Executive Officers pursuant to Section 4.4.
 
          3.4 Obligations of the Parties and their Affiliates. The Parties shall
cause their respective designees on the JRC and their respective Executive
Officers to take the actions and make the decisions provided herein to be taken
and made by such respective designees and Executive Officers in the manner and
within the applicable time periods provided herein.
 
ARTICLE 4
 
PAYMENTS
 
          4.1 Upfront Payment; Reimbursement Payments for Manufacturing
Expansion. Within five (5) Business Days of the Original Agreement Effective
Date, Sanofi paid to Regeneron a non-refundable, non-creditable amount of US
$85,000,000 as consideration for access to Regeneron’s research capabilities and
suite of discovery technologies and the co-exclusive (with Regeneron) rights
granted to Sanofi hereunder during the Term. Regeneron plans to expand its
facilities in Rensselaer, New York (the “Expansion Plans”) to help provide an
adequate and timely supply of Formulated Bulk Product for Clinical Supply
Requirements (as those terms are defined in the License Agreement) of Licensed
Products. The Parties have agreed on the general description, plan and budget of
the Expansion Plans as set forth in Schedule 7. Sanofi shall reimburse Regeneron
for up to US$30,000,000 of costs incurred by Regeneron to implement the
Expansion Plans (the “Maximum Reimbursable Amount”). Within forty-five (45) days
following the end of each calendar quarter, until Regeneron has been reimbursed
for the Maximum Reimbursable Amount under this Section 4.1, Regeneron shall
provide to Sanofi a detailed report of the costs incurred by it in such calendar
quarter to implement the Expansion Plans, together with an invoice therefor.
Sanofi shall reimburse Regeneron for all costs set forth in such report and
invoice within thirty (30) days after its receipt thereof. Regeneron shall not
be entitled to include depreciation for equipment and other items included in
the Expansion Plan as Development Costs (as defined in the License Agreement)
under the License Agreement to the extent Sanofi has reimbursed Regeneron for
such equipment and other items pursuant to this Section 4.1, and shall provide
evidence of the same. Regeneron may only use the production suites identified in
Schedule 7 to manufacture products other than Licensed Products if the
production of such other products does not interfere with the production of
Formulated Bulk Product for Clinical Supply Requirements (as those terms are
defined in the License Agreement) of Licensed Products.
 
22
 

--------------------------------------------------------------------------------



          4.2 Discovery Program Costs. Commencing on the Original Agreement
Effective Date and continuing during the term of the Discovery Program, Sanofi
shall be responsible for paying one hundred percent (100%) of all Discovery
Program Costs, including Discovery Program Costs incurred for a Product
Candidate until the anticipated IND filing date for such Product Candidate,
regardless of whether Sanofi exercises its Opt-In Rights in accordance with
Section 5.1; provided that, except as set forth below and in Section 4.10, the
total annual Discovery Program Costs to be paid by Sanofi in each of the first
ten (10) years of the Discovery Program (the “Maximum Annual Discovery Program
Costs”) shall not exceed the following amounts (as calculated for each Contract
Year):
 

Contract Year      Maximum Annual Discovery Program Costs 1 (ending December 31,
2008) US $75,000,000 2 US $100,000,000 3 US $160,000,000 4 US $160,000,000 5 US
$160,000,000 6 US $160,000,000 7 US $160,000,000 8 US $160,000,000 9 US
$160,000,000 10 (ending December 31, 2017) US $160,000,000


In the event that the Discovery Program Costs incurred in any Contract Year are
less than the Maximum Annual Discovery Program Costs for such Contract Year, the
amount of such shortfall up to ten percent (10%) of the Maximum Annual Discovery
Program Costs stated immediately above for each Contract Year may be carried
over to the ensuing Contract Year and added to the Maximum Annual Discovery
Program Costs for such ensuing Contract Year except for any such shortfall at
the end of Contract Year 10, such that Regeneron’s right to carry over any
shortfall shall not be applicable into or during the Tail Period. At least sixty
(60) days prior to the end of each Contract Year, Regeneron shall notify Sanofi
if it reasonably believes that the total Discovery Program Costs for such
Contract Year will be less than the Maximum Annual Discovery Program Costs for
such Contract Year and whether Regeneron intends to apply such shortfall amount
to the Discovery Program Costs for the ensuing Contract Year.
 
To the extent that Sanofi performs any activities under the Discovery Program,
it shall do so at its sole cost and expense and such costs and expenses shall
not be treated as Discovery Program Costs for purposes of calculating the
Maximum Annual Discovery Program Costs unless the JRC expressly requests Sanofi
to perform any such activities, in which case the mutually agreed upon costs
directly related to such activities shall be included in the calculation of the
Maximum Annual Discovery Program Costs. The Parties acknowledge that payments
made by Sanofi pursuant to this Section 4.2 are being made as research and
development expenses, as defined in the U.S. Internal Revenue Code Section 41,
and agree that any and all credits or deductions to which either party may be
entitled on account of research performed pursuant to such payments shall be
allocated to Sanofi to the extent of such payments. 
 
23
 

--------------------------------------------------------------------------------



          4.3 Reports and Discovery Program Cost Payments. Within forty-five
(45) days following the end of each calendar quarter, Regeneron shall deliver
electronically to Sanofi a written report setting forth in reasonable detail the
Discovery Program Costs incurred by Regeneron in such calendar quarter along
with an invoice therefore. Sanofi shall reimburse Regeneron for all undisputed
Discovery Program Costs set forth in each report within thirty (30) days after
its receipt thereof. Any disputed, unpaid Discovery Program Costs that are
determined to be due and payable to Regeneron under this Agreement shall be paid
with the Default Interest Rate.
 
          4.4 **************** Opt-in Payment. (a) In the event that Sanofi
exercises its Opt-In Rights in accordance with Section 5.1 with regard
***************, then Sanofi shall, on an Opt-In Notice by Opt-In Notice basis,
make a US $10,000,000 payment to Regeneron with the applicable Opt-In Notice or,
in the case of a dispute under this Section 4.4(a), upon the resolution of the
dispute hereunder. Regeneron shall indicate in the Opt-In Report
*************************************. Sanofi shall indicate in the Opt-In
Notice for such a Product Candidate whether it, in good faith, agrees or
disagrees with Regeneron, including any supporting information supporting its
belief. In the event of a disagreement between the Parties as to
*************************, the matter shall be referred to the Executive
Officers for a joint decision in accordance with Section 3.3. In the event the
Executive Officers are unable to reach agreement with respect to the matter in
accordance with Section 3.3, then the dispute shall be referred to an
independent Third Party expert (the “Expert”). The Parties shall alternate
having the right to select an Expert to resolve disputes in accordance with this
Section 4.4, with Sanofi selecting the Expert for the first such dispute and
neither Party selecting an Expert that was used previously by either Party
without the written consent of the other Party. Each Expert shall be selected by
the applicable Party within thirty (30) days of the end of the thirty (30) day
period referred to in Section 3.3. Each Expert must be a person selected in good
faith who is knowledgeable in the field of Antibodies, possessing senior
executive experience in the biotechnology or pharmaceutical industry, and has no
known prior, current, or planned future association (by contract, employment, or
otherwise) with the selecting Party, any of its Affiliates, or any officer,
director, or employee of such Party or any of its Affiliates. The Parties will
both enter into a consulting agreement with each Expert and will share equally
in all fees charged by each Expert. Each Expert shall be instructed in the
consulting agreement to make his decision as to ********************* within two
(2) weeks of his selection. The Expert’s decision shall be final and binding
upon the Parties. For the avoidance of doubt, any dispute under this Section
4.4(a) shall not delay the development of the applicable Licensed Product.
 
               (b) ***********************************.
 
          4.5 Royalty Payments for Royalty Products. If either Party, or its
Affiliate or licensee successfully develops and commercializes a Royalty
Product, then the commercializing Party shall pay to the non-commercializing
Party, within sixty (60) days following the end of each calendar quarter, the
following royalties on the aggregate Net Sales of such, respective Royalty
Products during the Royalty Term: *********************************.
 
24
 

--------------------------------------------------------------------------------



In the event that any Royalty Product requires a sub-license to Sanofi Patent
Rights or Regeneron Patent Rights, as applicable, and such sub-license is
granted under this Agreement, then any financial remuneration that the licensing
Party is required to pay to a Third Party for its license from the Third Party
shall be considered a pass-through cost to be borne by the Party developing
and/or commercializing the Royalty Product.
 
          4.6 Royalty Term and Reporting. The royalties payable under Sections
4.5 (i), 4.5(iii), and 4.5(v) of this Agreement shall each be paid for the
period of time, as determined on a Royalty Product-by-Royalty Product and
country-by-country basis, commencing on the Effective Date and ending on the
later to occur of (a) ****************, (b) the expiration of the last to expire
Valid Claim of the Licensed Sanofi Target IP or Regeneron Target IP, as the case
may be. The royalties payable under Sections 4.5 (ii), 4.5 (iv), 4.5(vi), and
4.5(vii) of this Agreement shall each be paid on a Royalty Product-by-Royalty
Product and country-by-country basis, commencing on the Effective Date and
ending on the expiration of the last to expire Valid Claim of the licensed
Sanofi Target IP (the applicable period of time during which royalties are
payable pursuant to this sentence and the preceding sentence being referred to
as the applicable “Royalty Term”). During the applicable Royalty Term, the Party
owing royalties shall deliver to the other Party with each royalty payment a
report detailing in reasonable detail the information necessary to calculate the
royalty payments due under this Agreement for such calendar quarter, including
the following information, specified on a Royalty Product-by-Royalty Product and
country-by-country basis: (a) total gross invoiced amount from sales of each
Royalty Product by a Party, its Affiliates and sublicensees; (b) all relevant
deductions from gross invoiced amounts to calculate Net Sales; (c) Net Sales;
and (d) royalties payable.
 
          4.7 Payment Method and Currency. All payments under this Agreement
shall be made by bank wire transfer in immediately available funds to an account
designated by the Party to which such payments are due. All sums due under this
Agreement shall be payable in United States Dollars. In those cases where the
amount due in United States Dollars is calculated based upon one or more
currencies other than United States Dollars, such amounts shall be converted to
United States Dollars using the average of the buying and selling exchange rate
for conversion of the applicable foreign currency into United States Dollars,
using the spot rates (the “Closing Mid-Point Rates” found in the “Dollar spot
forward against the Dollar” table published by The Financial Times, or any other
publication as agreed to by the Parties) from the last Business Day of the
preceding month.
 
          4.8 Late Payments. All late payments made under this Agreement
(including payments made pursuant to Sections 4.4 and 4.5 above), shall earn
interest, to the extent permitted by applicable Law, from the date due until
paid at a rate equal to the thirty (30) day London Inter-Bank Offering Rate
(LIBOR) U.S. Dollars, as quoted in The Wall Street Journal (U.S., Eastern
Edition) effective for the date on which the payment was due, plus two percent
(2%) (such sum being referred to as the “Default Interest Rate”).
 
25
 

--------------------------------------------------------------------------------



          4.9 Taxes. Except as set forth in Section 4.1, any withholding or
other taxes that a Party is required by Law to withhold or pay on behalf of the
other Party, with respect to any payments to such other Party hereunder, shall
be deducted from such payments and paid to the appropriate tax authority
contemporaneously with the remittance to such other Party; provided, however,
that the remitting Party shall furnish the other Party with proper evidence,
including any self-reporting documentation, of the taxes so paid. Each Party
shall cooperate with the other and furnish the other Party with appropriate
documents to secure application of the most favorable rate of withholding tax
under applicable Law (or exemption from such withholding tax payments, as
applicable).
 
          4.10 Special Adjustment. If *********************, the Maximum Annual
Discovery Program Costs set forth in Section 4.1 shall be reduced to
US$120,000,000 for each of Contract Years 7, 8, 9, and 10 (the “Special
Adjustment”). Notwithstanding the foregoing, **************************. If
Sanofi exercises its option for the Special Adjustment following the occurrence
of the conditions set forth above, then Regeneron shall have the right (the
“Catch Up Right”), in its sole discretion, to fund up to US$40,000,000 of
Discovery Program Costs on its own for each of the remaining Contract Years
through the Discovery Expiration Date (the actual aggregate amount of such
Discovery Program Costs funded by Regeneron on its own during Contract Years 7,
8, 9, and 10 being referred to as the “Catch-Up Amount”). Regeneron shall have
sixty (60) days from the date of the Special Adjustment to exercise the Catch Up
Right and shall notify Sanofi promptly in writing of such exercise. Regeneron
shall provide Sanofi within sixty (60) days of the beginning of each subsequent
Contract Year with a written report setting forth in reasonable detail the
calculation of the Catch-Up Amount. If Regeneron exercises this Catch Up Right,
then ****************, then Sanofi shall be required to make a payment to
Regeneron equal to the Catch-Up Amount within forty-five (45) days after receipt
of a written report setting forth in reasonable detail the calculation of the
Catch-Up Amount. Effective upon the occurrence of the Special Adjustment, unless
Regeneron exercises the Catch Up Right, the annual Collaboration Objectives
shall be adjusted as follows: ***********************************.
 
ARTICLE 5
 
OPT-IN RIGHTS TO LICENSE PRODUCT CANDIDATES
 
          5.1 Opt-In Rights to License Product Candidates. Subject to the
penultimate sentence of this Section 5.1 and the other terms of this Agreement,
Sanofi shall have the exclusive right during the term of the Discovery Program
to elect to jointly (with Regeneron) develop and commercialize each Product
Candidate as set forth below, under the terms and conditions set forth in the
License and Collaboration Agreement (the “Opt-In Rights”). While the Opt-In
Rights are in effect with respect to an Antibody from the Discovery Program,
including a MTC in the Discovery Program, Regeneron will not grant to any Third
Party rights to any such Antibody. The Opt-In Rights will expire and Sanofi will
no longer have any rights or licenses to any Antibodies, including MTCs, under
this Agreement upon the expiration or earlier termination of the Discovery
Program. After the first ten (10) years of the Discovery Program, the Opt-In
Rights shall remain in effect during the Tail Period solely with respect to Lead
Candidates and other Antibodies and MTCs against any applicable Program Targets
properly identified by Sanofi in its notice to extend the Discovery Program
through the Tail Period provided under Section 2.9. For the avoidance of doubt,
Sanofi shall have no Opt-In Rights to Excluded Candidates owned or licensed by
Regeneron or its Affiliates.
 
26
 

--------------------------------------------------------------------------------



          5.2 Process for Opt-In Rights. *************************.
 
          5.3 Initial Development Plan. Within thirty (30) days after Sanofi’s
receipt of the Opt-In Report, the Parties shall jointly commence, and thereafter
as promptly as practicable complete, preparation of a plan and budget for the
planned development activities for such Product Candidate through the completion
of the Phase I Clinical Trial (the “Initial Development Plan”), the final budget
included in which shall be subject to Sanofi’s written approval, not to be
unreasonably withheld or delayed; provided, however, that (i) the Parties shall
not be required to continue or complete such preparation if the Opt-In Period
for such Product Candidate has expired without Sanofi having timely exercised
its Opt-In Rights with respect thereto or Sanofi shall have otherwise advised
Regeneron in writing that it will not exercise its Opt-In Rights with respect to
such Product Candidate and (ii) if the Parties are unable to agree on a final
budget the matter shall first be referred to the Executive Officers in
accordance with Section 3.3(b) above, and if such Executive Officers are unable
to resolve such matter, it shall be submitted to binding arbitration to be
conducted in accordance with Section 13.1 below. If Sanofi properly exercises
its Opt-In Rights with respect to a Product Candidate, such Product Candidate
shall be developed in accordance with the Initial Development Plan until the
Parties agree to the “Global Development Plan” as such term is defined in the
License and Collaboration Agreement.
 
          5.4 Opt-In Exercise. Sanofi may exercise its Opt-In Rights under this
Agreement and license a Product Candidate under the License and Collaboration
Agreement by delivering to Regeneron a written notice of exercise in the form
annexed hereto as Exhibit A (an “Opt-In Notice”) on or before
******************************.
 
          5.5 Dll4 and REGN 88. Sanofi exercised its Opt-In Rights to REGN 88 as
of the Original Agreement Effective Date and was deemed to have exercised its
Opt-In Rights with respect to the MTC against Delta-like ligand 4 (Dll4) as of
the Original Agreement Effective Date.
 
          5.6 Refused Candidates. If Sanofi does not provide Regeneron with an
Opt-In Notice within the Opt-In Period with respect to a particular Product
Candidate, or Sanofi notifies Regeneron that it will not exercise Opt-In Rights
with respect to the Product Candidate, then the following shall apply:
 
               (i) Refused Candidate. The Opt-In Rights shall expire with
respect to that Product Candidate (a “Refused Candidate”). All licenses granted
in Section 2.10 shall automatically expire with respect to each Product
Candidate upon such Product Candidate becoming a Refused Candidate. Following
such time as a Product Candidate becomes a Refused Candidate, except as set
forth below, the applicable Target shall no longer be deemed a Program Target
and shall be removed from the Target List and Sanofi shall no longer have any
rights to any Antibodies, including MTCs, against such Target under this
Agreement. Sanofi shall have a one-time right within four (4) weeks of the date
a Product Candidate becomes a Refused Candidate to designate the Target for such
Refused Candidate as one of its Sanofi Targets, otherwise it shall be considered
an Excluded Target.
 
27
 

--------------------------------------------------------------------------------



               (ii) Regeneron Rights. Regeneron may continue to develop and
commercialize (on its own or with one or more Third Parties) any Refused
Candidate without restriction outside the Discovery Program and this Agreement,
unless the Refused Candidate is a Competing Refused Candidate, in which case,
Section 2.8(b)(ii) shall apply. In addition, unless Sanofi has exercised its
right under Section 5.6(i) to designate the applicable Target for a Refused
Candidate as one of its Sanofi Targets, then Regeneron may continue to develop
and commercialize (on its own or with one or more Third Parties) any MTCs or
other Antibodies against such Target and may practice and use any Regeneron
Intellectual Property, including, without limitation, the Mice, in connection
with such activities. If Sanofi has designated the applicable Target for the
Refused Candidate as a Sanofi Target pursuant to Section 5.6(i), then all
Antibodies (including MTCs) against such Target that were generated under the
Discovery Program other than the Refused Candidate shall remain part of the
Discovery Program.
 
               (iii) Sanofi Rights. Neither Sanofi nor its Affiliates, either
directly or through any Third Party, may develop or commercialize an Antibody
that is against the Target of a Refused Candidate ********************.
 
ARTICLE 6
 
NEWLY CREATED INVENTIONS
 
          6.1 Ownership of Newly Created Intellectual Property.
 
               (a) Each Party shall exclusively own all intellectual property
(including, without limitation, Know-How, Patents and Patent Applications and
copyrights) discovered, invented, authored or otherwise created solely by such
Party, its employees, agents and consultants under the Discovery Program (“Sole
Inventions”). Sole Inventions made solely by Sanofi, its employees, agents and
consultants are referred to herein as “Sanofi Sole Inventions.” Sole Inventions
made solely by Regeneron, its employees, agents and consultants are referred to
herein as “Regeneron Sole Inventions.” The Parties agree that nothing in this
Agreement, and no use by a Party of the other Party’s Intellectual Property
pursuant to this Agreement, shall vest in a Party any right, title or interest
in or to the other Party’s Intellectual Property, other than the license rights
expressly granted hereunder.
 
               (b) The Parties shall jointly own all intellectual property
(including, without limitation, Know-How, Patents and Patent Applications and
copyrights) discovered, invented, authored or otherwise created under the
Discovery Programs that is invented or authored jointly by an individual or
individuals having an obligation to assign such intellectual property to Sanofi
(or for which ownership vests in Sanofi by operation of law), on the one hand,
and an individual or individuals having an obligation to assign such
intellectual property to Regeneron (or for which ownership vests in Regeneron by
operation of law), on the other hand, on the basis of each Party having an
undivided interest in the whole (“Joint Inventions”).
 
28
 

--------------------------------------------------------------------------------


 
               (c) Notwithstanding the foregoing in Section 6.1(b), (i) for
purposes of determining whether a patentable invention is a Sanofi Sole
Invention, a Regeneron Sole Invention or a Joint Invention, questions of
inventorship shall be resolved in accordance with United States patent laws, as
determined, if necessary, by an independent third party, (ii) for purposes of
determining whether a copyrighted work is a Sanofi Sole Invention, a Regeneron
Sole Invention or a Joint Invention, questions of copyright authorship shall be
resolved in accordance with United States copyright laws, and (iii) for purposes
of determining whether Know-How (other than copyrighted work and Patent
Applications) is a Sanofi Sole Invention, a Regeneron Sole Invention or a Joint
Invention, questions of authorship or inventorship shall be resolved in
accordance with the laws of the State of New York, United States.
 
               (d) To the extent that any right, title or interest in or to any
intellectual property discovered, invented, authored or otherwise created under
this Agreement vests in a Party or its Affiliate, by operation of Law or
otherwise, in a manner contrary to the agreed upon ownership as set forth in
this Agreement, such Party (or its Affiliate) shall, and hereby does,
irrevocably assign to the other Party any and all such right, title and interest
in and to such intellectual property to the other Party without the need for any
further action by any Party.
 
               (e) The Parties hereby agree that each Party’s use of the Joint
Inventions shall be governed by the terms and conditions of this Agreement
including the following: each Party’s interest in the Joint Inventions may be
sublicensed to Third Parties, and any ownership rights therein transferred, in
whole or in part, by each Party without consent of the other Party (unless
otherwise prohibited by this Agreement or the License and Collaboration
Agreement); provided that (i) each of the Parties acknowledges that it receives
no rights to any Intellectual Property of the other Party underlying or
necessary for the use of any Joint Invention, except as otherwise set forth
herein or in the License and Collaboration Agreement, (ii) each Party agrees not
to transfer any of its ownership interest in any of the Joint Inventions without
securing the transferee’s written agreement to be bound by the terms of this
Section 6.1(e), (iii) during the Discovery Program, each Party agrees not to
license its interest in any Joint Invention with the right to use such Joint
Invention for developing, manufacturing or commercializing antibodies (except
for developing, manufacturing or commercializing a Party’s Antibodies that may
be included in the exclusions described in Section 2.8 (b) of the Agreement),
and (iv) nothing in this Article 6 shall relieve a Party or its Affiliates of
their obligations under Article 9 with respect to Confidential Information
provided by the other Party or such other Party’s Affiliates. Neither Party
hereto shall have the obligation to account to the other Party for any revenues
or profits obtained from any transfer of its interest in, or its use, sublicense
or other exploitation of, the Joint Inventions outside the scope of the
Discovery Program. Each of the Parties (or its Affiliate), as joint owner of the
Joint Inventions, agrees to cooperate with any enforcement actions brought by
the other joint owner(s) against any Third Parties, and further agrees not to
grant any licenses to any such Third Parties against which such enforcement
actions are brought during the time of such dispute, without the prior written
consent of the other joint owner(s), such consent not to be unreasonably
withheld. The provisions governing Joint Inventions set forth in this Section
6.1(e) shall survive the expiration or termination of this Agreement.
 
29
 

--------------------------------------------------------------------------------



          6.2 Prosecution and Maintenance of Patent Rights.
 
               (a) Subject to the terms of the License and Collaboration
Agreement with respect to Licensed Products, Regeneron shall prepare, file,
prosecute and maintain Patents and Patent Applications (as applicable) included
in the Regeneron Patent Rights and Regeneron shall confer with and keep Sanofi
reasonably informed regarding the status of such activities to the extent they
are Product Patent Rights. *********************************.
 
               (b) With respect to any Joint Patent Rights, the Parties shall
consult with each other regarding the filing, prosecution and maintenance of any
Patents and Patent Applications, and responsibility for such activities shall be
the obligation of Regeneron. Regeneron shall undertake such filings,
prosecutions and maintenance in the names of both Parties as co-owners
***************************************.
 
               (c) The Parties shall have the following obligations with respect
to the filing, prosecution and maintenance of any Joint Patent Rights, as well
as any Product Patent Rights: (i) the prosecuting Party (the “Prosecuting
Party”) shall provide the other Party (the “Non-Prosecuting Party”) with notice
and a copy of a substantially completed draft of any Patent Application at least
thirty (30) days prior to the filing of any such Patent Application by the
Prosecuting Party and incorporate all reasonable comments provided by the
Non-Prosecuting Party within such thirty (30) day period unless the Prosecuting
Party reasonably believes that such comments will adversely affect the scope or
validity of the Patent Application or resulting Patent (it being understood that
the Parties will discuss any points of disagreement and work to resolve
disagreements during this thirty (30) day period); (ii) the Prosecuting Party
shall notify the Non-Prosecuting Party prior to its filing of a Patent
Application; (iii) the Prosecuting Party shall consult with the Non-Prosecuting
Party promptly following the filing of the Patent Application to mutually
determine in which countries it shall file convention Patent Applications; (iv)
the Prosecuting Party shall provide the Non-Prosecuting Party promptly with
copies of all material communications received from or filed in patent offices
with respect to such applications and incorporate all reasonable comments
provided by the Non-Prosecuting Party, unless the Prosecuting Party reasonably
believes that such comments will adversely affect the validity or scope of the
Patent Application or resulting Patent for both Parties; and (v) the Prosecuting
Party shall provide the Non-Prosecuting Party a reasonable time prior to taking
or failing to take action that would affect the scope or validity of rights
under any Patent Applications or Patents, but in no event less than sixty (60)
days prior to the next deadline for any action that may be taken with the
applicable patent office, (including but not limited to substantially narrowing
or canceling any claim without reserving the right to file a continuing or
divisional Patent Application, abandoning any Patent or not filing or perfecting
the filing of any Patent Application in any country), with notice of such
proposed action or inaction so that the Non-Prosecuting Party has a reasonable
opportunity to review and make comments, and take such actions as may be
appropriate in the circumstances, including assuming the Prosecuting Party’s
responsibility for filing, prosecution and maintenance of any such Product
Patent Right or Joint Patent Right and becoming the Prosecuting Party. With
respect to Joint Inventions, it is understood that the Prosecuting Party and
Non-Prosecuting Party shall use all reasonable efforts to reach agreement on all
material filings and amendments and no such material filings or amendments shall
be made by the Non-Prosecuting Party without the prior written agreement of the
Non-Prosecuting Party, such agreement not to be unreasonably withheld or
delayed. In addition, in the event that the Prosecuting Party materially
breaches the foregoing obligations and such material breach is not cured within
thirty (30) days of a written notice from the Non-Prosecuting Party describing
such breach in reasonable detail, or in the event that the Prosecuting Party
fails to undertake the filing of a Patent Application within the earlier of (i)
ninety (90) days of a written request by the Non-Prosecuting Party to do so, and
(ii) sixty (60) days prior to the anticipated filing date, the Non-Prosecuting
Party may assume the Prosecuting Party’s responsibility for filing, prosecution
and maintenance of any such Product Patent Right and will thereafter be deemed
the Prosecuting Party for purposes hereof. Notwithstanding the foregoing, the
Prosecuting Party may withdraw from or abandon any Patent or Patent Application
on thirty (30) days’ prior notice to the Non-Prosecuting Party (provided that
such notice shall be given no later than sixty (60) days prior to the next
deadline for any action that may be taken with respect to such Patent or Patent
Application with the applicable patent office), providing the Non-Prosecuting
Party a free-of-charge option to assume the prosecution or maintenance thereof.
The Parties will file and prosecute Patent Applications described in this
Section 6.2(a) in the list of countries set forth in Exhibit B, unless otherwise
agreed upon by the Parties.
 
30
 

--------------------------------------------------------------------------------



               (d) All costs incurred in the filing, prosecution and maintenance
of any Joint Patent Rights and Product Patent Rights and in performing freedom
to operate analyses on Program Targets or Lead Candidates shall be shared
equally by the Parties.
 
               (e) Each Party shall have the right to invoke the Cooperative
Research and Technology Enhancement Act of 2004, 35 U.S.C. 103(c)(2)-(c)(3) (the
"CREATE Act") with respect to Joint Inventions, without the prior written
consent of the other Party. In the event that a Party intends to invoke the
CREATE Act, as permitted by the preceding sentence, it shall notify the other
Party and the Parties shall reasonably cooperate and coordinate their activities
with respect to any submissions, filings or other activities in support thereof.
The Parties acknowledge and agree that this Agreement is a "joint research
agreement" as defined in the CREATE Act. For the avoidance of doubt, nothing in
this Section 6.2(e) shall amend or modify the determination of ownership of
intellectual property as set forth in Section 6.1.
 
          6.3 Third Party Claims. In the normal course of business, Regeneron
shall carry out patent searches in relation to the Program Targets, Lead
Candidates, and Product Candidates, as well as the technologies used to
discover, develop and commercialize any of the foregoing, and will disclose,
along with any analysis, to Sanofi’s counsel any conflict or likely conflict of
which Regeneron is aware with respect to the Patent Rights of any Third Party
with respect to any such Program Targets, Lead Candidates and Product Candidates
prior to selection to enter IND Preparation. If either Party or its Affiliates
shall learn of a Third Party claim that the activities under the Discovery
Program infringe or otherwise violate the intellectual property rights of any
Third Party in the Territory, then such Party shall promptly notify the other
Party in writing of this claim, assertion or certification. As soon as
reasonably practical after the receipt of such notice, the Parties shall cause
their respective legal counsel to meet to confer on such allegation of
infringement. In particular, with regard to issues related to freedom to operate
concerning Targets pursued under this Agreement, the Parties shall conduct and
maintain ongoing and regular communications between their legal/intellectual
property departments.
 
31
 

--------------------------------------------------------------------------------



ARTICLE 7
 
BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS
 
          7.1 Books and Records. Each Party shall keep proper books of record
and account in which full, true and correct entries (in conformity with GAAP)
shall be made for the purpose of determining the amounts payable or owed
pursuant to this Agreement. Each Party shall permit auditors, as provided in
Section 7.2, to visit and inspect, during regular business hours and under the
guidance of its employees, the books of record and account of such Party to the
extent relating to this Agreement and discuss its affairs, finances and accounts
to the extent relating to this Agreement.
 
          7.2 Audits and Adjustments.
 
               (a) Each Party shall have the right, upon no less than thirty
(30) days’ advance written notice and at such reasonable times and intervals and
to such reasonable extent as the Party shall request, not more than once during
any Contract Year, to have the books and records of the other Party to the
extent relating to this Agreement for the preceding two (2) years audited by an
independent “Big Four” (or equivalent) accounting firm of its choosing under
reasonable, appropriate confidentiality provisions, for the sole purpose of
verifying the accuracy of all financial, accounting and numerical information
and calculations provided, and payments made, under this Agreement; provided
that no period may be subjected to audit more than one (1) time unless a
material discrepancy is found in any such audit of such period, in which case
additional audits of such period may be conducted until no material
discrepancies are found.
 
               (b) The results of any such audit shall be delivered in writing
to each Party and shall be final and binding upon the Parties, unless disputed
by a Party within ninety (90) days of delivery. If a Party over billed or
underpaid an amount due under this Agreement resulting in a cumulative
discrepancy during any year of more than *****************, it shall also
reimburse the other Party for the costs of such audit (with the cost of the
audit to be paid by the Party initiating the audit in all other cases). Such
accountants shall not reveal to the Party requesting the audit the details of
its review, except for the findings of such review and such information as is
required to be disclosed under this Agreement, and shall be subject to the
confidentiality provisions contained in Article 9.
 
               (c) If any examination or audit of the records described above
discloses an over billing or underpayment of amounts due hereunder, then unless
the result of the audit is contested pursuant to Section 7.2(b) above, the Party
that overbilled or underpaid shall pay the same (plus interest thereon at the
Default Interest Rate from the date of such over billing or underpayment through
the date of payment of the amount required to be paid pursuant to this Section
7.2(c)) to the Party entitled thereto within thirty (30) days after receipt of
the written results of such audit pursuant to this Section 7.2.
 
               (d) Disputes. Any disputes with respect to the results of any
audit conducted under Section 7.2 above shall be resolved by binding arbitration
in accordance with Section 13.1 below.
 
          7.3 IAS/IFRS/GAAP. Except as otherwise provided herein, all costs and
expenses and other financial determinations with respect to this Agreement shall
be determined in accordance with IAS/IFRS, and for the US, if desired, GAAP, as
generally and consistently applied.
 
32
 

--------------------------------------------------------------------------------


 
ARTICLE 8
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
          8.1 Joint Representations and Warranties. Each Party hereto represents
and warrants to the other Party, as of the Effective Date, as follows: (a) it is
duly organized and validly existing under the Laws of its jurisdiction of
incorporation; (b) it has full corporate power and authority and has taken all
corporate action necessary to enter into and perform this Agreement; (c) the
execution and performance by it of its obligations hereunder will not constitute
a breach of, or conflict with, its organizational documents nor any other
material agreement or arrangement, whether written or oral, by which it is bound
or requirement of applicable Laws or regulations; (d) this Agreement is its
legal, valid and binding obligation, enforceable in accordance with the terms
and conditions hereof (subject to applicable Laws of bankruptcy and moratorium);
(e) such Party is not prohibited by the terms of any agreement to which it is a
party from performing the Discovery Program or granting the rights and/or
licenses hereunder; and (f) no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee in connection with this Agreement or the
transactions contemplated hereby based on arrangements made by it or on its
behalf.
 
          8.2 Knowledge of Pending or Threatened Litigation. Each Party
represents and warrants to the other Party that, as of the Effective Date, there
is no claim, announced investigation, suit, action or proceeding pending or, to
such Party’s knowledge, threatened, against such Party before or by any court,
arbitrator, or Governmental Authority that, individually or in the aggregate,
could reasonably be expected to (a) materially impair the ability of such Party
to perform any of its obligations under this Agreement or (b) prevent or
materially delay or alter the consummation of any or all of the transactions
contemplated hereby. During the term of the Discovery Program, each Party shall
promptly notify the other Party in writing upon learning of any of the
foregoing.
 
          8.3 Additional Regeneron Representations, Warranties and Covenants.
Regeneron additionally represents and warrants to Sanofi that, as of the
Effective Date:
 
               (a) Regeneron owns or has a valid license to all Regeneron Patent
Rights in existence as of the Effective Date;
 
               (b) Regeneron has the right and authority to grant the rights
(including the Opt-In Rights) granted pursuant to the terms and conditions of
this Agreement and Regeneron has not granted, and will not grant during the term
of this Agreement, any rights that would be inconsistent with or in conflict
with or in derogation of the rights granted herein;
 
               (c) there is no pending litigation of which Regeneron has
received notice or is otherwise aware that alleges that any of Regeneron’s
activities relating to the Mice or the Regeneron Intellectual Property have
violated, or would violate, the intellectual property rights of any Third Party
(nor has it received any written communication threatening such litigation);
 
33
 

--------------------------------------------------------------------------------



               (d) to Regeneron’s knowledge, no litigation has been otherwise
threatened which alleges that any of its activities relating to the Mice or the
Regeneron Intellectual Property have violated or would violate, any intellectual
property rights of any Third Party;
 
               (e) to Regeneron’s knowledge, after due inquiry, the use of the
Mice and the Regeneron Intellectual Property generally in the Discovery Program
(but not with respect to a specific MTC or Target) does not and will not
infringe or otherwise violate any valid Patent or provisional rights to
applications or other intellectual property of any Third Party claiming
genetically modified mice or the use thereof to make antibodies;
 
               (f) neither the development or reproduction of the Mice nor the
conception, development and reduction to practice of any Regeneron Intellectual
Property existing as of the Effective Date has constituted or involved the
misappropriation of trade secrets or other rights of any Person;
 
               (g) to Regeneron’s knowledge, the issued Patents included in the
Regeneron Intellectual Property existing as of the Effective Date are not
invalid or unenforceable, in whole or part;
 
               (h) Regeneron has not received any written notice of any
threatened claims or litigation seeking to invalidate or otherwise challenge the
Regeneron Patent Rights or Regeneron’s rights therein, and, to Regeneron’s
knowledge, none of the Regeneron Patent Rights are subject to any pending
re-examination, opposition, interference or litigation proceedings; and
 
               (i) neither Regeneron nor any of its Affiliates shall transfer
ownership, assign ownership, grant a security interest in or otherwise encumber
any of its rights in, to or under any Regeneron Intellectual Property in a way
that will impair Sanofi’s rights or Regeneron ability to perform its obligations
under this Agreement.
 
********************************.
 
          8.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR
POTENTIAL SUCCESS OF THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF
ANY PRODUCT. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.
 
34
 

--------------------------------------------------------------------------------



ARTICLE 9
 
CONFIDENTIALITY
 
          9.1 Confidential Information. During the term of this Agreement and
for a period of five (5) years thereafter, each Party (in such capacity, the
“Receiving Party”) shall keep confidential, and other than as provided herein or
in the License and Collaboration Agreement, shall not use or disclose, directly
or indirectly, any and all trade secrets or other proprietary information,
including, without limitation, any proprietary data, inventions, documents,
ideas, information, discoveries, or materials, owned, developed, or possessed by
the other Party (in such capacity, the “Disclosing Party”), whether in tangible
or intangible form, the confidentiality of which the Disclosing Party takes
reasonable measures to protect, including but not limited to Regeneron Know-How
and Sanofi Know-How disclosed by the Disclosing Party under this Agreement (the
“Confidential Information”). For purposes of this Agreement, all confidential
information disclosed by Regeneron under the terms of the confidentiality
agreements between Sanofi Parent and Regeneron dated February 1, 2007 and
October 23, 2007 is hereby deemed Confidential Information of Regeneron. Each of
Sanofi and Regeneron covenants that neither it nor any of its respective
Affiliates shall disclose any Confidential Information of the other Party to any
Third Party except to its employees, agents, consultants or any other Person
under its authorization; provided such employees, agents, consultants or other
Persons are subject in writing to confidentiality obligations applicable to the
Disclosing Party’s Confidential Information no less strict than those set forth
herein.
 
               (a) Notwithstanding the foregoing, Confidential Information shall
not be deemed to include information and materials (and such information and
materials shall not be considered Confidential Information under this Agreement)
to the extent that it can be established by written documentation by the
Receiving Party that such information or material is: (i) already in the public
domain as of the Effective Date or becomes publicly known through no act,
omission or fault of the Receiving Party or any Person to whom the Receiving
Party provided such information; (ii) is or was already in the possession of the
Receiving Party at the time of disclosure by the Disclosing Party; (iii) is
disclosed to the Receiving Party on an unrestricted basis from a Third Party not
under an obligation of confidentiality to the Disclosing Party or any Affiliate
of the Disclosing Party with respect to such information; (iv) information that
has been independently created by the Receiving Party (or its Affiliate), as
evidenced by written or electronic documentation, without any aid, application
or use of the Disclosing Party’s Confidential Information; or (v) required by
Law to be disclosed, provided that the Receiving Party uses reasonable efforts
to give the disclosing Party advance notice of such required disclosure in
sufficient time to enable the Disclosing Party to seek confidential treatment
for such information, and provided further that the Receiving Party provides all
reasonable cooperation to assist the Disclosing Party to protect such
information and limits the disclosure to that information which is required by
Law to be disclosed.
 
               (b) Information and other Know-How that is discovered by
Regeneron in connection with the Discovery Program will be considered
Regeneron’s Confidential Information, except to the extent it relates to a
Licensed Product, in which case it shall be Confidential Information of both
Parties, subject to the terms of the License and Collaboration Agreement.
 
35
 

--------------------------------------------------------------------------------



               (c) Specific aspects or details of Confidential Information will
not be deemed to be within the public knowledge or in the prior possession of a
Person merely because such aspects or details of the Confidential Information
are embraced by general disclosures in the public domain. In addition, any
combination of Confidential Information will not be considered in the public
knowledge or in the prior possession of either Person merely because individual
elements thereof are in the public domain or in the prior possession of a Person
unless (i) the combination and its principles are in the public knowledge or in
the prior possession of that Person and (ii) the combination is documented, in a
single contemporaneous document, as in the public knowledge or in the prior
possession of a Person.
 
               (d) Notwithstanding anything else in this Agreement to the
contrary, each Party hereto (and each employee, representative, or other agent
of any Party) may disclose to any and all Persons, without limitation of any
kind, the Federal income tax treatment and Federal income tax structure of any
and all transaction(s) contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to any
Party (or to any employee, representative, or other agent of any party) relating
to such tax treatment or tax structure, provided, however, that this
authorization of disclosure shall not apply to restrictions reasonably necessary
to comply with securities laws. This authorization of disclosure is
retroactively effective immediately upon commencement of the first discussions
regarding the transactions contemplated herein, and the Parties aver and affirm
that this tax disclosure authorization has been given on a date which is no
later than thirty (30) days from the first day that any Party hereto (or any
employee, representative, or other agent of any party hereto) first made or
provided a statement as to the potential tax consequences that may result from
the transactions contemplated hereby.
 
          9.2 Injunctive Relief. The Parties hereby acknowledge and agree that
the rights of the Parties hereunder are special, unique and of extraordinary
character, and that if any Party refuses or otherwise fails to act, or to cause
its Affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the other Party, the
exact amount of which would be difficult to ascertain or estimate and the
remedies at law for which would not be reasonable or adequate compensation.
Accordingly, if any Party refuses or otherwise fails to act, or to cause its
Affiliates to act, in accordance with the provisions of this Agreement, then, in
addition to any other remedy which may be available to any damaged Party at law
or in equity, such damaged Party will be entitled to seek specific performance
and injunctive relief, without posting bond or other security, and without the
necessity of proving actual or threatened damages, which remedy such damaged
party will be entitled to seek in any court of competent jurisdiction.
 
          9.3 Publications. If either Sanofi or Regeneron (the “Publishing
Party”) desires to publish or publicly present any results from the Discovery
Program in scientific journals, publications or scientific presentations or
otherwise, the Publishing Party shall provide the other Party an advance final
copy of any proposed publication or summary of a proposed oral presentation
relating to the information from the Discovery Program prior to submission for
publication or disclosure. Such other Party shall have a reasonable opportunity
to recommend any changes it reasonably believes are necessary to preserve the
confidentiality of its Confidential Information and to recommend any changes it
reasonably believes are necessary to prevent any specific, material adverse
effect to it as a result of the publication or disclosure, to which the
Publishing Party shall give due consideration. If such other Party informs the
Publishing Party, within thirty (30) days of receipt (or such other period
agreed to by the JRC) of an advance copy of a proposed publication or summary of
a proposed oral presentation, that such publication in its reasonable judgment
should not be published or presented, the Publishing Party shall delay or
prevent such disclosure or publication as proposed by the other Party. In the
case of patentable inventions, the delay shall be sufficiently long to permit
the timely preparation and filing of a patent application(s) or application(s)
for a certificate of invention on the information involved. The Parties shall
establish a publication review process to ensure compliance with this Section
9.3.
 
36
 

--------------------------------------------------------------------------------



          9.4 Disclosures Concerning this Agreement. The Parties will mutually
agree upon the contents of a their respective press releases with respect to the
execution of this Agreement and the License and Collaboration Agreement which
shall be issued simultaneously by both Parties on the Effective Date. Sanofi and
Regeneron agree not to (and to ensure that their respective Affiliates do not)
issue any other press releases or public announcements concerning this Agreement
or any other activities contemplated hereunder without the prior written consent
of the other Party (which shall not be unreasonably withheld or delayed), except
as required by a Governmental Authority or applicable Law (including the rules
and regulations of any stock exchange or trading market on which a Party’s (or
its parent entity’s) securities are traded); provided that the Party intending
to disclose such information shall use reasonable efforts to provide the other
Party advance notice of such required disclosure, an opportunity to review and
comment on such proposed disclosure (which comments shall be considered in good
faith by the disclosing Party) and all reasonable cooperation to assist the
other Party to protect such information and shall limit the disclosure to that
information which is required to be disclosed. Notwithstanding the foregoing,
without prior submission to or approval of the other Party, either Party may
issue press releases or public announcements which incorporate information
concerning this Agreement or any activities contemplated hereunder which
information was included in a press release or public disclosure which was
previously disclosed under the terms of this Agreement or which contains only
non-material factual information regarding this Agreement. Except as required by
a Governmental Authority or applicable Law (including the rules and regulations
of any stock exchange or trading market on which a Party’s (or its parent
entity’s) securities are traded), or in connection with the enforcement of this
Agreement, neither Party (or their respective Affiliates) shall disclose to any
Third Party, under any circumstances, any financial terms of this Agreement that
have not been previously disclosed publicly pursuant to this Article 9 without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; except for disclosures to Third Parties that
are bound by obligations of confidentiality and nonuse substantially equivalent
in scope to those included herein with a term of at least five (5) years. Each
Party acknowledges that the other Party as a publicly traded company is legally
obligated to make timely disclosures of all material events relating to its
business. The Parties acknowledge that either or both Parties may be obligated
to file a copy of this Agreement with the United States Securities and Exchange
Commission or its equivalent in the Territory. Each Party will be entitled to
make such filing but shall cooperate with one another and use reasonable efforts
to obtain confidential treatment of confidential, including trade secret,
information in accordance with applicable Law. The filing Party will provide the
non-filing Party with an advance copy of the Agreement marked to show provisions
for which the filing Party intends to seek confidential treatment and will
reasonably consider the non-filing Party’s timely comments thereon.
 
37
 

--------------------------------------------------------------------------------



ARTICLE 10
 
INDEMNITY
 
          10.1 Indemnity and Insurance.
 
               (a) Sanofi will defend, indemnify and hold harmless Regeneron,
its Affiliates and their respective officers, directors, employees and agents
(“Regeneron Indemnitees”) from and against all claims, demands, liabilities,
damages, penalties, fines and expenses, including reasonable attorneys’ fees and
costs (collectively, “Damages”), arising from or occurring as a result of a
Third Party’s claim, action, suit, judgment or settlement against a Regeneron
Indemnitee that is due to or based upon:
 
               (i) the negligence, recklessness, bad faith, intentional wrongful
acts or omissions of Sanofi or its Affiliates in connection with the Discovery
Program, except to the extent that Damages arise out of the negligence,
recklessness, bad faith or intentional wrongful acts, or omissions committed by
Regeneron or its Affiliates; or
 
               (ii) material breach by Sanofi of the terms of, or the inaccuracy
of any representation or warranty made by it in, this Agreement.
 
               (b) Regeneron will defend, indemnify and hold harmless Sanofi,
its Affiliates and their respective officers, directors, employees and agents
(“Sanofi Indemnitees”) from and against all Damages arising from or occurring as
a result of a Third Party’s claim, action, suit, judgment or settlement against
a Sanofi Indemnitee that is due to or based upon:
 
               (i) the negligence, recklessness, bad faith, intentional wrongful
acts or omissions of Regeneron or its Affiliates in connection with the
Discovery Program, except to the extent that Damages arise out of the
negligence, recklessness, bad faith or intentional wrongful acts, or omissions
committed by Sanofi or its Affiliates; or
 
               (ii) material breach by Regeneron of the terms of, or the
inaccuracy of any representation or warranty made by it in, this Agreement.
 
          10.2 Indemnity Procedure.
 
               (a) The Party entitled to indemnification under this Article 10
(an “Indemnified Party”) shall notify the Party potentially responsible for such
indemnification (the “Indemnifying Party”) within five (5) Business Days of
becoming aware of any claim or claims asserted or threatened in writing against
the Indemnified Party which could give rise to a right of indemnification under
this Agreement; provided, however, that the failure to give such notice shall
not relieve the Indemnifying Party of its indemnity obligation hereunder except
to the extent that such failure materially prejudices its rights hereunder.
 
38
 

--------------------------------------------------------------------------------



               (i) If the Indemnifying Party has acknowledged in writing to the
Indemnified Party the Indemnifying Party’s responsibility for defending such
claim, the Indemnifying Party shall have the right to defend, at its sole cost
and expense, such claim by all appropriate proceedings, which proceedings shall
be prosecuted diligently by the Indemnifying Party to a final conclusion or
settled at the discretion of the Indemnifying Party; provided, however, that the
Indemnifying Party may not enter into any compromise or settlement unless (i)
such compromise or settlement includes as an unconditional term thereof, the
giving by each claimant or plaintiff to the Indemnified Party of a release from
all liability in respect of such claim; and (ii) the Indemnified Party consents
to such compromise or settlement, which consent shall not be withheld or delayed
unless such compromise or settlement involves (A) any admission of legal
wrongdoing by the Indemnified Party, (B) any payment by the Indemnified Party
that is not indemnified hereunder or (C) the imposition of any equitable relief
against the Indemnified Party. If the Indemnifying Party does not elect to
assume control of the defense of a claim or if a good faith and diligent defense
is not being or ceases to be materially conducted by the Indemnifying Party, the
Indemnified Party shall have the right, at the expense of the Indemnifying
Party, upon at least ten (10) Business Days’ prior written notice to the
Indemnifying Party of its intent to do so, to undertake the defense of such
claim for the account of the Indemnifying Party (with counsel reasonably
selected by the Indemnified Party and approved by the Indemnifying Party, such
approval not unreasonably withheld or delayed), provided, that the Indemnified
Party shall keep the Indemnifying Party apprised of all material developments
with respect to such claim and promptly provide the Indemnifying Party with
copies of all correspondence and documents exchanged by the Indemnified Party
and the opposing party(ies) to such litigation. The Indemnified Party may not
compromise or settle such litigation without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld or delayed.
 
               (ii) The Indemnified Party may participate in, but not control,
any defense or settlement of any claim controlled by the Indemnifying Party
pursuant to this Section 10.2 and shall bear its own costs and expenses with
respect to such participation; provided, however, that the Indemnifying Party
shall bear such costs and expenses if counsel for the Indemnifying Party shall
have reasonably determined that such counsel may not properly represent both the
Indemnifying and the Indemnified Party.
 
               (iii) The amount of any Damages for which indemnification is
provided under this Article 10 will be reduced by the insurance proceeds
received, and any other amount recovered, if any, by the Indemnified Party in
respect of any Damages.
 
               (iv) If an Indemnified Party receives an indemnification payment
pursuant to this Article 10 and subsequently receives insurance proceeds from
its insurer with respect to the damages in respect of which such indemnification
payment(s) was made, the Indemnified Party will promptly pay to the Indemnifying
Party an amount equal to the difference (if any) between (i) the sum of such
insurance proceeds or other amounts received, and the indemnification payment(s)
received from the Indemnifying Party pursuant to this Article 10 and (ii) the
amount necessary to fully and completely indemnify and hold harmless the
Indemnified Party from and against such Damages. However, in no event will such
refund ever exceed the Indemnifying Party’s indemnification payment(s) to the
Indemnified Party under this Article 10.
 
39
 

--------------------------------------------------------------------------------



ARTICLE 11
 
FORCE MAJEURE
 
     Neither Party will be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party including, without limitation, embargoes, acts of terrorism, acts
of war (whether war be declared or not), insurrections, strikes, riots, civil
commotions, or acts of God (“Force Majeure”). Such excuse from liability and
responsibility shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the
affected party has not caused such event(s) to occur. The affected Party will
notify the other Party of such Force Majeure circumstances as soon as reasonably
practical and will make every reasonable effort to mitigate the effects of such
Force Majeure circumstances. In the event of a Force Majeure, the performance of
the Party giving such notification shall be abated and any time deadlines shall
be extended for so long as the performance is prevented by Force Majeure. In no
event will any Force Majeure extend beyond one hundred eighty (180) days. In the
event of a Force Majeure affecting satisfaction of the criteria set forth in
Section 4.10, the applicable time deadline set forth in Section 4.10 shall be
extended for so long as such Force Majeure continues, but in no event shall such
extension period exceed one hundred eighty (180) days.
 
ARTICLE 12
 
TERM AND TERMINATION
 
          12.1 Term. The “Term” of this Agreement commenced on the Original
Agreement Effective Date and shall end upon the end of the Discovery Program,
including any Tail Period, unless this Agreement is earlier terminated in
accordance with this Article 12 in which event the Term shall end on the
effective date of such termination.
 
          12.2 Termination For Material Breach. Upon and subject to the terms
and conditions of this Section 12.2, this Agreement shall be terminable by a
Party in its entirety if the other Party commits a material breach of this
Agreement. Such notice of termination shall set forth in reasonable detail the
facts underlying or constituting the alleged breach (and specifically
referencing the provisions of this Agreement alleged to have been breached), and
the termination which is the subject of such notice shall be effective ninety
(90) days after the date such notice is given unless the breaching Party shall
have cured such breach within such ninety (90) day period. Notwithstanding the
foregoing, in the case of breach of a payment obligation not subject to a bona
fide dispute hereunder, the ninety (90) day period referred to in the
immediately preceding sentence shall instead be forty-five (45) days. For
purposes of this Section 12.2, the term “material breach” shall mean an
intentional, continuing (and uncured within the time period described above),
material breach by a Party as determined by binding arbitration consistent with
the provisions of Section 13.1 of this Agreement.
 
40
 

--------------------------------------------------------------------------------



          12.3 Termination for Insolvency. Either Party shall have the right to
terminate this Agreement in its entirety if, at any time, (a) the other Party
shall file in any court or agency pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of the
Party or of its assets, or (b) if the other Party proposes a written agreement
of composition or extension of its debts, or (c) if the other Party shall be
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, or (d) if the other Party shall propose or be a party
to any dissolution or liquidation, or (e) if the other Party shall make an
assignment for the benefit of creditors. In the event that this Agreement is
terminated or rejected by a Party or its receiver or trustee under applicable
bankruptcy Laws due to such Party’s bankruptcy, then all rights and licenses
granted under or pursuant to this Agreement by such Party to the other Party
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code and any similar Laws in any other country in the Territory,
licenses of rights to “intellectual property” as defined under Section 101(52)
of the U.S. Bankruptcy Code. The Parties agree that all intellectual property
rights licensed hereunder, including, without limitation, any Patent Rights in
any country of a Party covered by the license grants under this Agreement, are
part of the “intellectual property” as defined under Section 101(52) of the
Bankruptcy Code subject to the protections afforded the non-terminating Party
under Section 365(n) of the Bankruptcy Code, and any similar law or regulation
in any other country.
 
          12.4 Termination for Breach of Standstill. Regeneron shall have the
unilateral right to terminate this Agreement in its entirety, effective
immediately upon written notice to Sanofi, if Sanofi or any of its Affiliates
shall have breached their obligations under any of Sections 3, 4 or 5 of the
Investor Agreement (to the extent such sections of the Investor Agreement is
then in effect). Furthermore, Regeneron shall have the unilateral right to
terminate this Agreement in its entirety, effective immediately upon written
notice to Sanofi, if Sanofi or any of its Affiliates shall have (a) breached
their obligations under Section 20.16 of the Aventis Collaboration Agreement, to
the extent that such Section 20.16 remains in effect after the Effective Date,
or (b) breached its obligations under Section 5.3 of the Stock Purchase
Agreement, dated as of September 5, 2003, by and between Sanofi and Regeneron
(the “Aventis Stock Purchase Agreement”), to the extent that such Section 5.3
remains in effect after the Effective Date. Any such breach of the Investor
Agreement, the Aventis Stock Purchase Agreement or the Aventis Collaboration
Agreement, as the case may be, shall be treated as a breach of this Agreement.
Notwithstanding the foregoing and for the avoidance of doubt, Regeneron shall
not have the right to terminate this Agreement as a result of (i) a de minimus
breach of Section 3.1(a) of the Investor Agreement (to the extent such Section
3.1(a) is in effect after the Effective Date) or of Section 20.16(a) of the
Aventis Collaboration Agreement (to the extent such Section 20.16(a) remains in
effect after the Effective Date) or (ii) an inadvertent breach of Section 3.1(g)
of the Investor Agreement (to the extent such Section 3.1(g) is in effect after
the Effective Date) or an inadvertent breach of Section 20.16(g) of the Aventis
Collaboration Agreement (to the extent such Section 20.16(g) remains in effect
after the Effective Date), arising from informal discussions covering general
corporate or other business matters the purpose of which is not intended to
effectuate or lead to any of the actions referred to in paragraphs (a) through
(e) of such Section 20.16 or of paragraphs (a) through (e) of Section 3.1 of the
Investor Agreement, as applicable. Sanofi’s rights under Sections 2.16 and 2.17
shall survive termination of this Agreement pursuant to this Section 12.4.
 
41
 

--------------------------------------------------------------------------------



          12.5 Termination for Breach of License and Collaboration Agreement.
Notwithstanding anything to the contrary herein, (a) Regeneron shall have the
unilateral right to terminate this Agreement in its entirety, effective
immediately upon providing written notice to Sanofi, if Regeneron has terminated
the License and Collaboration Agreement, in its entirety, pursuant to Section
19.3, 19.4, or 19.5 of the License and Collaboration Agreement, and (b) Sanofi
shall have the unilateral right to terminate this Agreement in its entirety,
effective immediately upon providing written notice to Regeneron, if Sanofi has
terminated the License and Collaboration Agreement, in its entirety, pursuant to
Section 19.3 or 19.4 of the License and Collaboration Agreement.
 
          12.6 Effect of Termination by Sanofi for Breach. In addition to the
provisions of Section 12.8 below, notwithstanding anything herein to the
contrary, in the event that Sanofi terminates this Agreement pursuant to Section
12.2 of this Agreement the following shall apply:
 
               (a) Sanofi shall be granted a non-exclusive, non-transferable,
royalty free, worldwide license, without the right to sublicense, for a period
that shall expire eleven (11) years from the Original Agreement Effective Date,
to the Mice and the underlying Regeneron Intellectual Property for Sanofi and
its Affiliates to use to discover and develop MTCs for any and all purposes;
 
               (b) Regeneron shall perform a timely and expeditious technology
transfer as required by Sanofi to pursue its rights under subsection (a) without
delay above subject to the execution of a material transfer agreement containing
non-financial terms and conditions related to the use of the Mice consistent
with Regeneron’s commercial license agreements for the Mice;
 
               (c) the licenses granted to Regeneron under this Agreement shall
automatically terminate;
 
               (d) Sanofi shall be granted an exclusive, fully paid-up,
non-transferable, royalty-free, worldwide license, with the right to sublicense,
under Regeneron Target IP existing at the effective time of termination solely
for use to develop and commercialize Antibodies against Sanofi Targets (and for
no other uses), and the co-exclusive (with Regeneron and its Affiliates) fully
paid-up, non-transferable, royalty-free, worldwide license, with the right to
sublicense under Regeneron Target IP to develop and commercialize Antibodies
against all other Program Targets at the effective time of termination (and for
no other uses);
 
               (e) Sanofi’s rights under Sections 2.16, and 2.17 shall survive;
and
 
               (f) Sanofi shall have no further funding obligations under
Section 4.2 of the Agreement.
 
42
 

--------------------------------------------------------------------------------



          12.7 Effect of Termination by Regeneron for Breach. In addition to the
provisions of Sections 12.8 and 12.10 below, notwithstanding anything herein to
the contrary, in the event that Regeneron terminates this Agreement pursuant to
Section 12.2 or 12.4 of this Agreement, the following shall apply:
 
               (a) the licenses granted to Sanofi under this Agreement shall
automatically terminate;
 
               (b) the rights granted to Sanofi under this Agreement in Sections
2.16 and 2.17 shall automatically terminate;
 
               (c) Regeneron shall be granted an exclusive, fully paid-up,
non-transferable, royalty-free, worldwide, exclusive license, with the right to
sublicense, under Sanofi Target IP existing at the effective time of termination
solely for use to develop and commercialize Antibodies against Program Targets
other than Sanofi Discovery Targets (and for no other uses), and the
co-exclusive (with Sanofi and its Affiliates) fully paid-up, non-transferable,
royalty-free, worldwide license, with the right to sublicense under Sanofi
Target IP to develop and commercialize Antibodies against all Sanofi Discovery
Targets at the effective time of termination (and for no other uses).
 
          12.8 Survival of Obligations. Subject to Sections 12.6, 12.7, and
12.11 and except as otherwise provided below, upon expiration or termination of
this Agreement, the rights and obligations of the Parties hereunder shall
terminate, and this Agreement shall cease to be of further force or effect:
 
               (a) neither Sanofi nor Regeneron shall be relieved of any
obligations (including payment obligations) of such Party arising prior to such
expiration or termination, including, without limitation, the payment of any
non-cancelable costs and expenses incurred as part of the Discovery Program
(even if such costs and expenses arise following termination or expiration, as
the case may be); provided, however, that Sanofi shall not be obligated to pay
or reimburse Regeneron for any such costs or expenses in the event Sanofi
terminates this Agreement pursuant to Section 12.2 above;
 
               (b) the obligations of the Parties with respect to the protection
and nondisclosure of the other Party’s Confidential Information in accordance
with Article 9, as well as other provisions (including, without limitation,
Sections 2.11(b), 2.11(c), 2.12 (except as set forth in Section 12.6 above),
2.13 (except as set forth in Section 12.7 above), 2.16, 2.17, 6.1(e), 6.2(b),
6.2(c), 6.2(d)(as it relates to Joint Patent Rights), 7.2, 10.1, 10.2, this
Article 12, and Article 13) which by their nature are intended to survive any
such expiration or termination, shall survive and continue to be enforceable;
 
               (c) for the avoidance of doubt, the early termination of this
Agreement by either Party, and the expiration of this Agreement shall not
relieve either Party of any of its royalty or other obligations under Article 4
with respect to any Royalty Product, for which royalties remain payable to the
other Party under this Agreement; and such royalty provisions of Article 4 shall
survive;
 
43
 

--------------------------------------------------------------------------------



               (d) for the avoidance of doubt, the licenses granted in Sections
2.11(b)(3), 2.11(c), 2.12, and 2.13 shall survive the termination or expiration
of this Agreement; and
 
               (e) such expiration or termination and this Article 12 shall be
without prejudice to any rights or remedies a Party may have for breach of this
Agreement.
 
          12.9 Return of Confidential Information. Subject to either Parties’
licenses that survive termination or expiration, Confidential Information
disclosed by the Disclosing Party, including permitted copies, shall remain the
property of the Disclosing Party. Subject to the terms of the License and
Collaboration Agreement (with respect to Licensed Products), upon the earlier to
occur of (a) the termination of this Agreement or (b) the expiration of the
Discovery Program, or upon written request of the Disclosing Party, the
Receiving Party shall promptly return to the Disclosing Party or, at the
Disclosing Party’s request, destroy, all documents or other tangible materials
representing the Disclosing Party’s Confidential Information (or any designated
portion thereof); provided that one (1) copy may be maintained in the
confidential files of the Receiving Party for the purpose of complying with the
terms of this Agreement. An officer of the Receiving Party also shall certify in
writing that it has satisfied its obligations under this Section 12.9 within ten
(10) days of a written request by the Disclosing Party.
 
          12.10 Special Damages. If Regeneron terminates this Agreement pursuant
to Section 12.2 or 12.4, then Sanofi shall pay to Regeneron, within sixty (60)
days of the termination of this Agreement, in addition to any other amount
payable by Sanofi to Regeneron under this Agreement under Laws, or pursuant to
any contractual remedies available to Regeneron, an amount equal to the sum of
the Maximum Annual Discovery Program Costs for each of the years, including the
remaining unpaid Maximum Annual Discovery Program Cost for the Contract Year in
which such termination is effective, that would have been the remainder of the
term of the Discovery Program but for the termination of this Agreement.
 
          12.11 Termination by Sanofi At Will. Sanofi shall be entitled to
terminate this Agreement at any time (except following a material breach of this
Agreement by Sanofi pursuant to Section 12.2) without cause upon three months’
written notice to Regeneron. If Sanofi terminates the Agreement under this
Section 12.11, then Sanofi shall pay to Regeneron within five (5) days of its
notice of termination, an amount equal to the sum of the Maximum Annual
Discovery Program Costs for each of the years, including the Remaining Unpaid
Maximum Annual Discovery Program Cost for the Contract Year in which such
termination is effective, that would have been the remainder of the term of the
Discovery Program but for the termination of this Agreement. In addition, Sanofi
shall complete GLP toxicology studies conducted by Sanofi at the time of
termination, if applicable, and such other critical activities conducted by
Sanofi at the time of termination that cannot be transferred to Regeneron
without a material adverse effect on the completion of such activities. In the
event of such termination, in addition to the provisions of Section 12.8, the
following shall apply:
 
               (a) the rights granted to Sanofi under Sections 2.16 and 2.17
shall automatically terminate; and
 
44
 

--------------------------------------------------------------------------------



               (b) Regeneron shall be granted a non-exclusive, non-transferable,
royalty bearing (in accordance with Section 4.5) worldwide license with the
right to sublicense under Sanofi Target IP existing at the effective time of
termination solely for use to develop and commercialize (i) MTCs against Program
Targets, and (ii) any other Antibodies against Program Targets in existence and
included in the Discovery Program at the effective time of termination.
 
ARTICLE 13
 
ARBITRATION
 
          13.1 Binding Arbitration. In the event the Parties cannot reach
agreement with respect to (i) the commercial reasonableness of the budget for
the Initial Development Plan for a Product Candidate, (ii) the royalty on Net
Sales of Immunoconjugates under Section 2.11(d)(i) of this Agreement, (iii)
whether a breach constitutes a “material breach” as described in Section 12.2 of
this Agreement, and (iv) audits under Section 7.2(d) above, and such disputes
are not resolved by the Executive Officers in accordance with Section 3.3(b)
above, then the following shall apply:
 
               (a) General. The respective disputed issue shall be referred to
binding arbitration by one (1) arbitrator who shall be an independent expert in
the pharmaceutical or biotechnology industry mutually acceptable to the Parties.
The Parties shall use their best efforts to mutually agree upon one (1)
arbitrator; provided, however, that if the Parties have not done so within ten
(10) days after initiation of arbitration hereunder, or such longer period of
time as the Parties have agreed to in writing, then such arbitrator shall be an
independent expert as described in the preceding sentence selected by the New
York office of the American Arbitration Association. Such arbitration shall be
limited to casting the deciding vote with respect to the disputed issues as more
fully described in Sections 13.1 (b)-(e) below. In connection therewith, each
Party shall submit to the arbitrator in writing its position on and desired
resolution of such matter. Such submission shall be made within ten (10) days of
the selection or appointment of the arbitrator, and the arbitrator shall rule on
such matter within ten (10) days of receipt of the written submissions by both
Parties. The arbitrator shall select one of the Party’s positions as his or her
decision, and shall not have authority to render any substantive decision other
than to so select the position of either Regeneron or Sanofi. Except as provided
in the preceding sentence, such arbitration shall be conducted in accordance
with the then-current Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator’s ruling shall be final and binding upon the
Parties. The costs of any arbitration conducted pursuant to this Section 13.1
shall be borne equally by the Parties. The Parties shall use diligent efforts to
cause the completion of any such arbitration within sixty (60) days following a
request by any Party for such arbitration.
 
               (b) Initial Development Plan Budget. The specific issue that
shall be submitted to the arbitrator shall be limited to determining the overall
commercial reasonableness of the budget that is the subject of the dispute. If
the arbitrator determines that such budget is commercially reasonable, then the
dispute shall be deemed finally resolved and such resolution shall be binding on
the Parties. However, if the arbitrator determines that such budget is not
commercially reasonable, then the arbitrator shall, within fifteen (15) days
after such determination, render a final determination as to what modifications
must be made to such budget in order for it to be commercially reasonable (the
“Budget Modification Decision”). In connection with reaching a Budget
Modification Decision, the arbitrator may order the Parties to produce any
documents or other information which are relevant to such final decision, and
the Parties shall submit such documents or other information, together with
their respective proposed resolutions which shall consist of their proposed
modifications to the budget in order for it to be commercially reasonable, at
least five (5) days prior to the date a Budget Modification Decision is required
to be rendered as provided above. In rendering the final decision, the
arbitrator shall be limited to choosing a resolution proposed by a Party without
modification.
 
45
 

--------------------------------------------------------------------------------


 
               (c) **********: The issue that shall be submitted to the
arbitrator shall be the royalty rate to apply under Section 2.11(d)(i).
 
               (d) Material Breach Under Section 12.2: The issue that shall be
submitted to the arbitrator shall be whether the breach committed by a Party
meets the requirements for a material breach under Section 12.2 of this
Agreement.
 
               (e) Audit Disputes. The issue that shall be submitted to the
arbitrator shall be disputes as described under Section 7.2(d) of this
Agreement.
 
ARTICLE 14
MISCELLANEOUS
 
          14.1 Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the Laws of the State of New
York, without regard to the conflict of laws principles thereof that would
require the application of the Law of any other jurisdiction. Except as set
forth in Article 13 and 7.2(d), the Parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement.
 
          14.2 Waiver. Waiver by a Party of a breach hereunder by the other
Party shall not be construed as a waiver of any subsequent breach of the same or
any other provision. No delay or omission by a Party in exercising or availing
itself of any right, power or privilege hereunder shall preclude the later
exercise of any such right, power or privilege by such Party. No waiver shall be
effective unless made in writing with specific reference to the relevant
provision(s) of this Agreement and signed by a duly authorized representative of
the Party granting the waiver.
 
          14.3 Notices. All notices, instructions and other communications
required or permitted hereunder or in connection herewith shall be in writing,
shall be sent to the address of the relevant Party set forth on Schedule 10
attached hereto and shall be (a) delivered personally, (b) sent via a reputable
nationwide overnight courier service, or (c) sent by facsimile transmission,
with a confirmation copy to be sent by registered or certified mail, return
receipt requested, postage prepaid. Any such notice, instruction or
communication shall be deemed to have been delivered upon receipt if delivered
by hand, one (2) Business Days after it is sent via a reputable nationwide
overnight courier service or when transmitted with electronic confirmation of
receipt, if transmitted by facsimile (if such transmission is made during
regular business hours of the recipient on a Business Day; or otherwise, on the
next Business Day following such transmission). Either Party may change its
address by giving notice to the other Party in the manner provided above.
 
46
 

--------------------------------------------------------------------------------



          14.4 Entire Agreement. This Agreement and the License and
Collaboration Agreement contain the complete understanding of the Parties with
respect to the subject matter hereof and thereof and supersede all prior
understandings and writings relating to the subject matter hereof and thereof.
It is understood and agreed that in the event of any conflict or inconsistency
between this Agreement and the License and Collaboration Agreement, this
Agreement shall control regarding the Parties’ rights and obligations with
respect to any Antibody (including any MTC), Lead Candidate or Product Candidate
in the Discovery Program (prior to Sanofi’s exercise of its Opt-In Rights with
respect to such Product Candidate), and the License and Collaboration Agreement
shall control regarding the Parties’ rights and obligations with respect to any
Licensed Product from and after the time a Product Candidate becomes a Licensed
Product.
 
          14.5 Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of Sanofi and Regeneron.
 
          14.6 Interpretation. The captions to the several Articles and Sections
of this Agreement are included only for convenience of reference and shall not
in any way affect the construction of, or be taken into consideration in
interpreting, this Agreement. In this Agreement: (a) the word “including” shall
be deemed to be followed by the phrase “without limitation” or like expression;
(b) references to the singular shall include the plural and vice versa; (c)
references to masculine, feminine and neuter pronouns and expressions shall be
interchangeable; and (d) the words “herein” or “hereunder” relate to this
Agreement. Each accounting term used herein that is not specifically defined
herein shall have the meaning given to it under GAAP, but only to the extent
consistent with its usage and the other definitions in this Agreement.
 
          14.7 Severability. If, under applicable Laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement in any
jurisdiction (“Modified Clause”), then, it is mutually agreed that this
Agreement shall endure and that the Modified Clause shall be enforced in such
jurisdiction to the maximum extent permitted under applicable Laws in such
jurisdiction; provided that the Parties shall consult and use all reasonable
efforts to agree upon, and hereby consent to, any valid and enforceable
modification of this Agreement as may be necessary to avoid any unjust
enrichment of either Party and to match the intent of this Agreement as closely
as possible, including the economic benefits and rights contemplated herein.
 
          14.8 Assignment. Except as otherwise expressly provided herein,
neither this Agreement nor any of the rights or obligations hereunder may be
assigned by either Sanofi or Regeneron without (a) the prior written consent of
Regeneron in the case of any assignment by Sanofi or (b) the prior written
consent of Sanofi in the case of an assignment by Regeneron, except in each case
(i) to an Affiliate of the assigning Party that has and will continue to have
the resources and financial wherewithal to fully meet its obligations under this
Agreement, provided that the assigning Party shall remain primarily liable
hereunder notwithstanding any such assignment, or (ii) to any Third Party who
acquires all or substantially all of the business of the assigning Party by
merger, sale of assets or otherwise, so long as such Affiliate or Third Party
agrees in writing to be bound by the terms of this Agreement. The assigning
Party shall remain primarily liable hereunder notwithstanding any such
assignment. Any attempted assignment in violation hereof shall be void.
 
47
 

--------------------------------------------------------------------------------



          14.9 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns, and shall also inure to the benefit of the Regeneron
Indemnitees and Sanofi Indemnitees to the extent provided in the last sentence
of Section 14.12 below.
 
          14.10 Affiliates. Each Party may carry out its obligations under this
Agreement through its Affiliates and absolutely, unconditionally and irrevocably
guarantees to the other Party prompt performance when due and at all times
thereafter of the responsibilities, liabilities, covenants, warranties,
agreements and undertakings of its Affiliates pursuant to this Agreement.
Without limiting the foregoing, neither Party shall cause or permit any of its
Affiliates to commit any act (including any act or omission) which such Party is
prohibited hereunder from committing directly. Sanofi shall not, directly or
indirectly, cause or direct Sanofi Pasteur or Merial Limited to take any action
for which Sanofi and its Affiliates are prohibited hereunder from committing.
Each Party represents and warrants to the other Party that it has licensed or
will license from its Affiliates the Patents and Know-How owned by its
Affiliates that are to be licensed (or sublicensed) to the other Party under
this Agreement.
 
          14.11 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.
 
          14.12 Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any Third Party,
including any creditor of any Party hereto. No Third Party shall obtain any
right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any Party hereto. Notwithstanding the foregoing, Article 10
is intended to benefit, in addition to the Parties, the other Regeneron
Indemnitees and Sanofi Indemnitees as if they were parties hereto, but this
Agreement is enforceable only by the Parties.
 
          14.13 Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other Party except as expressly provided in this Agreement.
Neither Sanofi nor Regeneron shall have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
compensation or benefits of the other Party’s employees. No employee or
representative of a Party shall have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval. For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, Regeneron’s legal relationship under this
Agreement to Sanofi, and Sanofi’s legal relationship under this Agreement to
Regeneron, shall be that of an independent contractor. Nothing in this Agreement
shall be construed to establish a relationship of partners or joint ventures
between the Parties or any of their respective Affiliates.
 
48
 

--------------------------------------------------------------------------------



          14.14 Limitation of Damages. EXCEPT AS SET FORTH IN SECTION 12.10, IN
NO EVENT SHALL REGENERON OR SANOFI BE LIABLE FOR SPECIAL, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS) SUFFERED BY THE OTHER PARTY, REGARDLESS OF THE THEORY OF LIABILITY
(INCLUDING CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE) AND
REGARDLESS OF ANY PRIOR NOTICE OF SUCH DAMAGES. HOWEVER, NOTHING IN THIS SECTION
14.14 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS OF EITHER PARTY HEREUNDER WITH RESPECT TO THIRD PARTY CLAIMS.
 
          14.15 Non-Solicitation. During the Term and for a period of two (2)
years thereafter, neither Party shall solicit or otherwise induce or attempt to
induce any employee of the other Party directly involved in the performance of
the Discovery Program to leave the employment of the other Party and accept
employment with the first Party. Notwithstanding the foregoing, this prohibition
on solicitation does not apply to actions taken by a Party solely as a result of
an employee’s affirmative response to a general recruitment effort carried
through a public solicitation or general solicitation.
 
          14.16 No Strict Construction. This Agreement has been prepared jointly
and will not be construed against either Party.
 
[Remainder of page intentionally left blank; signature page follows]
 
49
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Sanofi and Regeneron have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.
 

AVENTIS PHARMACEUTICALS INC.     By         /s/ John M. Spinnato Name: John M.
Spinnato Title: VP & General Counsel, US Legal


By         /s/ Christian Blin Name: Christian Blin Title: VP, R&D Finance



REGENERON PHARMACEUTICALS, INC.     By         /s/ Murray Goldberg Name: Murray
A. Goldberg Title: Senior Vice President, Finance &
Administration and Chief Financial Officer


50
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 1
 
****************
 

--------------------------------------------------------------------------------



SCHEDULE 2
 
Excluded Targets
 
***************
 
2
 

--------------------------------------------------------------------------------



SCHEDULE 3
 
Initial Immunized Target List
 
***************
 
3
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 4
 
Lead Candidate Criteria
 
*************
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 5
 
Manufacturing Cost
 
*************
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 6
 
Initial Rolling Target List
 
*************
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 7
 
Expansion Plan
 
     Technical Appendices 1 through 4 describe the general capacity expansion
plans for Regeneron’s Rensselaer Operations in Rensselaer, New York. The “IN”
items described in appendices 1 and 2 will be initiated immediately.  
 
     ************************************* 
 

--------------------------------------------------------------------------------



SCHEDULE 8
 
**********
 
2
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 9
 
******************
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
SCHEDULE 10
 
Notices
 
If to Sanofi:
 
Aventis Pharmaceuticals Inc.
200 Crossing Boulevard
Bridgewater, New Jersey 08807
United States
Attn: President US Research and Development
 

Copy:  Sanofi Aventis 174 Avenue de France 75013 Paris France
Attn: Senior Vice President and General Counsel



If to Regeneron:
 
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: President & CEO
Copy: General Counsel
 

--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
EXHIBIT A
 
Form of Opt-In Notice
 
[Sanofi Letterhead]
 
[DATE]
 
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: President & CEO
Copy: General Counsel Regeneron Pharmaceuticals, Inc.
 
     Reference is hereby made to the Amended and Restated Discovery and
Preclinical Development Agreement (the “Discovery Agreement”) by and between
Aventis Pharmaceuticals Inc., a [                            ], corporation with
a principal place of business located at [                     ], and Regeneron
Pharmaceuticals, Inc., a New York corporation with a principal place of business
located at 777 Old Saw Mill River Road, Tarrytown, New York 10591. Capitalized
terms used herein shall have the defined meanings set forth in the Discovery
Agreement.
 
     Pursuant to Section 5.4 of the Discovery Agreement, Sanofi hereby provides
this Opt-In Notice to Regeneron to license [INSERT PRODUCT CANDIDATE] under the
License and Collaboration Agreement. Effective immediately, [INSERT PRODUCT
CANDIDATE] shall be considered a Licensed Product.
 
AVENTIS PHARMACEUTICALS INC.
    Name:       Title:


--------------------------------------------------------------------------------



Exhibit 10.14
 
Portions of this Exhibit Have Been Omitted and Separately
Filed with the Securities and Exchange Commission with a
Request for Confidential Treatment
 
EXHIBIT B
 
************
 

--------------------------------------------------------------------------------